Exhibit 10.4

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

EXCLUSIVE LICENSE AND COLLABORATION AGREEMENT

 

BY AND BETWEEN

 

EPIRUS SWITZERLAND GmbH

 

AND

 

LIVZON MABPHARM INC.

 

--------------------------------------------------------------------------------


 

1.

DEFINITIONS

1

 

 

 

2.

LICENSES

7

 

 

 

 

2.1

License to Epirus

7

 

2.2

License to Livzon

7

 

2.3

Sublicensing

7

 

2.4

No Implied Licenses; Retained Rights

8

 

 

 

 

3.

GOVERNANCE

8

 

 

 

 

 

3.1

General

8

 

3.2

Joint Steering Committee

9

 

 

 

 

4.

PRODUCT DEVELOPMENT

11

 

 

 

 

 

4.1

General

11

 

4.2

Obligations and Audits

11

 

4.3

Subcontracting

12

 

4.4

Records

12

 

4.5

Pre-Clinical Development

12

 

4.6

Clinical Development and Regulatory Matters

13

 

 

 

 

5.

MANUFACTURING AND SUPPLY

15

 

 

 

 

 

5.1

Manufacturing by Livzon

15

 

5.2

Preferred Supplier

15

 

5.3

Manufacturing and Supply Agreements

15

 

5.4

Responsibilities; Standard of Performance

16

 

5.5

Epirus Manufacturing Technology Transfer

16

 

5.6

Manufacturing Subcontracting

17

 

5.7

Records

17

 

 

 

 

6.

COMMERCIALIZATION

17

 

 

 

 

 

6.1

Generally

17

 

6.2

Commercialization Plan; Commercialization Reports

17

 

6.3

Diligence; Standard of Performance

18

 

6.4

Packaging; Promotional Materials; Trademarks

18

 

6.5

Recalls

18

 

 

 

 

7.

FINANCIAL TERMS

19

 

 

 

 

 

7.1

Epirus Products — BOW015

19

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

 

7.2

Livzon Products

20

 

7.3

New Collaboration Product — Financial Terms

20

 

7.4

Royalty Information

20

 

7.5

Currency of Payment

21

 

7.6

Records and Audits

21

 

7.7

Late Payments

22

 

7.8

Survival

22

 

 

 

 

8.

INTELLECTUAL PROPERTY AND INVENTIONS

22

 

 

 

 

 

8.1

Ownership of Inventions

22

 

8.2

Filing, Prosecution, and Maintenance of Patent Rights

23

 

8.3

Interference, Opposition, Reexamination and Reissue

23

 

8.4

Enforcement and Defense

24

 

 

 

 

9.

REPRESENTATIONS, WARRANTIES, AND COVENANTS; DISCLAIMERS; LIMITATION OF LIABILITY

25

 

 

 

 

 

9.1

Mutual Representations and Warranties

25

 

9.2

Mutual Covenants

26

 

9.3

DISCLAIMER OF WARRANTY

26

 

9.4

LIMITATION OF LIABILITY

27

 

 

 

 

10.

CONFIDENTIALITY

27

 

 

 

 

 

10.1

Nondisclosure

27

 

10.2

Degree of Care; Permitted Use

27

 

10.3

Authorized Disclosure

27

 

10.4

Disclosures in Connection with Financing

28

 

10.5

Disclosures Required by Applicable Law

28

 

10.6

Publicity; Use of Names

28

 

10.7

Return of Confidential Information

29

 

 

 

 

11.

INDEMNITY AND INSURANCE

29

 

 

 

 

 

11.1

Indemnity by Livzon

29

 

11.2

Indemnification by Epirus

29

 

11.3

Indemnification Procedure

29

 

11.4

Insurance

30

 

 

 

 

12.

TERM AND TERMINATION

30

 

 

 

 

 

12.1

Term; Expiration

30

 

12.2

Termination by Mutual Agreement

30

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

 

12.3

Termination for Material Breach

30

 

12.4

Termination upon Insolvency

31

 

12.5

Termination upon Legal Challenge on Licensed Patents

31

 

12.6

Consequences of Termination

31

 

12.7

Surviving Obligations

31

 

 

 

 

13.

DISPUTE RESOLUTION

32

 

 

 

 

 

13.1

Exclusive Dispute Resolution Mechanism

32

 

13.2

Resolution by Executive Officers

32

 

13.3

Arbitration

32

 

13.4

Preliminary Injunctions

33

 

13.5

Patent Disputes

33

 

 

 

 

14.

MISCELLANEOUS

33

 

 

 

 

 

14.1

Severability

33

 

14.2

Notices

33

 

14.3

Force Majeure

34

 

14.4

Assignment

34

 

14.5

Waivers and Modifications

34

 

14.6

Governing Law

34

 

14.7

Relationship of the Parties

35

 

14.8

Entire Agreement

35

 

14.9

Counterparts

35

 

14.10

Interpretation

35

 

EXHIBITS

 

Exhibit — 1.11

Epirus Compounds

 

Exhibit — 1.24

Livzon Compounds

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

EXCLUSIVE LICENSE AND COLLABORATION AGREEMENT

 

THIS EXCLUSIVE LICENSE AND COLLABORATION AGREEMENT (together with any exhibits
attached hereto, this “Agreement”) is made and entered into as of September 24,
2014 (the “Effective Date”), by and between EPIRUS SWITZERLAND GmbH, a Swiss
corporation, having its principal place of business at Alpenstrasse 15, 6304
Zug, Switzerland (“Epirus”); and LIVZON MABPHARM INC. a company organized and
existing under the laws of China with legal address at No. 38 Venture North
Road, Liangang Industrial Zone, Shuanglin Sub-Zone, Hongqi Town, Jinwan Area,
Zhuhai, Guangdong, China 519090 (“Livzon”).  Epirus is a wholly-owned subsidiary
of EPIRUS Biopharmaceuticals, Inc., a Delaware corporation, having its principal
place of business at 699 Boylston Street, Boston, Massachusetts 02486 (“Epirus
Parent”).  Epirus and Livzon are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”

 

RECITALS

 

WHEREAS, each Party has developed (or intends to develop) pharmaceutical
compounds and manufacturing technologies, and is the owner of, or has the right
to license to the other Party, certain related knowhow and patent rights;

 

WHEREAS, Epirus and Livzon wish to collaborate in the research, development,
manufacturing and commercialization of products, including to enable Livzon to
become an established worldwide supplier of biopharmaceutical products,
including the Collaboration Products (as defined below), under the terms and
conditions set forth below; and

 

WHEREAS, Epirus and Livzon desire to enter into this Agreement to exclusively
and jointly develop, and commercialize biosimilar infliximab and to exclusively
and jointly develop and commercialize up to four other monoclonal antibodies or
related biological compounds in the agreed upon licensed field globally.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for good and valuable consideration, the receipt
and sufficiency which are hereby acknowledged, Epirus and Livzon hereby agree as
follows:

 

AGREEMENT

 

1.                                      DEFINITIONS.  Unless specifically set
forth to the contrary in this Agreement, the following terms, whether used in
the singular or plural, shall have the respective meanings set forth below.

 

1.1                               “Affiliate” means any individual, corporation,
association or other business entity, which directly or indirectly controls, is
controlled by or is under common control with the Party in question.  As used in
this definition of “Affiliate,” the term “control” means the direct or indirect
ownership of more than fifty percent (50%) of the stock having the right to vote
for directors thereof or the ability to otherwise control the management of the
corporation, association or other business entity whether through the ownership
of voting securities, by contract, resolution, regulation or otherwise.

 

1.2                               “Applicable Laws” means all laws, statutes,
ordinances, codes, rules and regulations as applicable, to which a Party is
subject and which are in force as of the Effective Date or come into force
during the Term in each case to the extent that the same are applicable to the
performance by the Parties of their respective obligations under this
Agreement.  For purposes of this Agreement, cGLP and cGMP shall be deemed to be
within the term “Applicable Laws.”

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

1

--------------------------------------------------------------------------------


 

1.3                               “Clinical Development” means all clinical and
regulatory activities relating to obtaining or maintaining Regulatory Approval
for Collaboration Product including, without limitation, Phase I-IV clinical
trials, regulatory affairs activities, and the equivalent in the Territory of
U.S. post-approval commitment studies and risk evaluation and mitigation
strategies programs.

 

1.4                               “Clinical Trial” means a Phase I clinical
trial, Phase II clinical trial, Phase III clinical trial and any post-marketing
or Phase IV clinical trial, and/or a variation of such trials (as such trials
are defined under applicable United States Food and Drug Administration
guidelines or similar guidelines of any other applicable Regulatory Authority in
other countries in the Territory).

 

1.5                               “Collaboration Compounds” means the up to five
(5) compounds comprised of the Epirus Compounds, Livzon Compounds, and New
Collaboration Compounds.

 

1.6                               “Collaboration Products” means the Epirus
Products, Livzon Products, and New Collaboration Products.

 

1.7                               “Commercialize” or “Commercialization” means,
with respect to a Collaboration Product, any and all activities directed to the
marketing, promotion, distribution, offering for sale, selling, importing and
exporting (but not exporting outside the Epirus Territory as applicable to
Epirus, or the Livzon Territory as applicable to Livzon) of such Collaboration
Product for sale, and interacting with Regulatory Authorities regarding the
foregoing (but excluding Development).

 

1.8                               “Commercially Reasonable Efforts” means the
level of efforts and resources (including the promptness with which such efforts
and resources would be applied) consistent with the efforts and resources
normally used by a similarly situated pharmaceutical or biotechnology company in
the exercise of its reasonable business discretion relating to the manufacture,
development or commercialization of a pharmaceutical product with similar
product characteristics that is of similar market potential at a similar stage
of development or commercialization, taking into account issues of efficacy,
safety, patent and regulatory exclusivity, product profile, anticipated or
approved labeling, present and future market potential, competitive market
conditions, the proprietary position of the drug substance or product, the
regulatory structure involved, and other technical, legal, scientific, medical
or commercial factors, and the profitability of the product, including in light
of pricing and reimbursement issues.

 

1.9                               “Confidential Information” means any and all
Information disclosed under the Confidentiality Agreement between the Parties
dated [***], in addition to Information generated hereunder, Information
regarding intellectual property, confidential or proprietary Information of
Third Parties, in each case as described by one Party to the other Party, the
terms and conditions of this Agreement, and all Information that is related to
Collaboration Product.

 

1.10                        “Control” means, with respect to an item or to any
item of Information, Material, Patent, Patent Application, or other intellectual
property right, the ability to grant the right to access or use such item or a
license or sublicense with respect thereto without violating any Applicable Law
or breaching the terms of any agreement or other arrangement with any Third
Party.

 

1.11                        “Epirus Compounds” means the compounds listed on
Exhibit 1.11.

 

1.12                        “Epirus Know-How” means all Information that is
(a) Controlled by Epirus as of the Effective Date or during the Term that is not
publicly known, even though parts thereof may be publicly known and (b) useful
or necessary to develop, make, use, sell, offer for sale, import or export of

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

2

--------------------------------------------------------------------------------


 

a Collaboration Compound or a Collaboration Product, regardless of whether such
Information was previously created for or could be applied to a different
purpose.

 

1.13                        “Epirus Manufacturing Technology” means, with
respect to any Collaboration Compound, (a) if such Collaboration Compound is an
Epirus Compound the related cell line, and (b) for any and all Collaboration
Compounds, all Information and Material that is Controlled by Epirus as of the
Effective Date or at any time during the Term that is not publicly known, even
though parts thereof may be publicly known, and is necessary to Manufacture
Collaboration Compound in the Livzon Territory, including Epirus’ SCALE™
Technology; and with respect to any Collaboration Product, all Information and
Material that is Controlled by Epirus as of the Effective Date or at any time
during the Term that is not publicly known, even though parts thereof may be
publicly known, and is necessary to Manufacture Collaboration Product in the
Livzon Territory.

 

1.14                        “Epirus Patent Rights” means any Patent and/or
Patent Application that is (a) Controlled by Epirus as of the Effective Date or
during the Term and (b) claims a product, method, apparatus, material,
manufacturing process, or other technology useful or necessary to develop, make,
use, sell, offer for sale, import or export Collaboration Compound or
Collaboration Product.  “Epirus Patent Rights” includes, but is not limited to,
any of Epirus’s interest in any Patents and Patent Applications covering
Inventions.

 

1.15                        “Epirus Product” means the formulated finished
pharmaceutical product that contains at least an Epirus Compound as an active
ingredient and may also contain inactive ingredients (including, for example,
fillers, stabilizers, and preservatives), adjuvants and the dosing delivery
system (i.e. unit dosage forms comprising, for example, syringes, vials,
tablets, lyophilized powders and cakes, etc.).

 

1.16                        “Epirus SCALE™ Technology” means Epirus’s
proprietary standardized disposable manufacturing platform, and any improvements
or modifications thereto, and all intellectual property rights therein.

 

1.17                        “Epirus Territory” means all of the countries in the
world, and their territories and possessions, other than Livzon Territory.

 

1.18                        “Field” means the treatment of human diseases and
conditions.

 

1.19                        “First Commercial Sale” means, with respect to any
Collaboration Compound, the first sale of such Collaboration Product by a Party,
its Affiliates or its Sublicensees for use or consumption of such Collaboration
Product in the Territory following the receipt of Regulatory Approval.  For the
avoidance of doubt, “First Commercial Sale” shall exclude any Collaboration
Product supplied (a) for educational purposes to universities for non-commercial
use and (b) for use in clinical studies; provided that no monetary consideration
or cash-equivalent consideration is received in exchange for such supply other
than reasonable reimbursement of costs associated with such supply.  Sale of a
Collaboration Product by a Party to an Affiliate of such Party or a Sublicensee
of such Party shall not constitute a First Commercial Sale unless such Affiliate
or such Sublicensee is the end user of the Collaboration Product.

 

1.20                        “Global Standards” means regulatory standards
acceptable to [***].

 

1.21                        “Information” means ideas, inventions, discoveries,
concepts, formulas, practices, procedures, processes, methods, knowledge,
know-how, trade secrets, technology, designs, drawings, computer programs,
skill, techniques, experience, documents, results, clinical and regulatory

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

3

--------------------------------------------------------------------------------


 

strategies, test data, including without limitation pharmacological,
toxicological and clinical and non-clinical data, analytical and quality control
data, manufacturing data and descriptions, Patent and legal data, market data,
financial data or descriptions, assay protocols, chemical formulas, equipment
configurations and uses, sequence listings, specifications, sourcing
information, quality control and testing procedures, and the like, in written,
electronic or other form, now known or hereafter developed, whether or not
patentable.

 

1.22                        “Inventions” means any and all inventions conceived
or reduced to practice by or on behalf of either Party, its Affiliates or
Sublicensees in the course of activities performed under or contemplated by this
Agreement.

 

1.23                        “Joint Know-How” means all Information that is
(a) jointly Controlled by Epirus and Livzon during the Term that is not publicly
known, even though parts thereof may be publicly known and (b) useful or
necessary to develop, make, use, sell, offer for sale, import or export of a
Collaboration Compound or a Collaboration Product, regardless of whether such
Information was previously created for or could be applied to a different
purpose.

 

1.24                        “Livzon Compounds” means compounds listed on
Exhibit 1.24.

 

1.25                        “Livzon Know-How” means all Information that is
(a) Controlled by Livzon as of the Effective Date or during the Term that is not
publicly known, even though parts thereof may be publicly known and (b) useful
or necessary to develop, make, use, sell, offer for sale, import or export of a
Collaboration Compound or a Collaboration Product, regardless of whether such
Information was previously created for or could be applied to a different
purpose.

 

1.26                        “Livzon Patent Rights” means any Patent and/or
Patent Application that is (a) Controlled by Livzon as of the Effective Date or
during the Term and (b) claims a product, method, apparatus, material,
manufacturing process, or other technology useful or necessary to develop, make,
use, sell, offer for sale, import or export Collaboration Compound or
Collaboration Product.  “Livzon Patent Rights” includes, but is not limited to,
any of Livzon’s interest in any Patents and Patent Applications covering
Inventions.

 

1.27                        “Livzon Product” means the formulated finished
pharmaceutical product that contains at least an Livzon Compound as an active
ingredient and may also contain inactive ingredients (including, for example,
fillers, stabilizers, and preservatives), adjuvants and the dosing delivery
system (i.e. unit dosage forms comprising, for example, syringes, vials,
tablets, lyophilized powders and cakes, etc.).

 

1.28                        “Livzon Territory” means China, Macau, Hong Kong and
Taiwan.

 

1.29                        “Manufacture” or “Manufacturing” means all
manufacturing activities undertaken with respect to Collaboration Compound or
Collaboration Product in support of pre-clinical, clinical and commercial supply
of Collaboration Compound or Collaboration Product, as applicable, including
without limitation manufacture of bulk purified product, fill and finish
operations, sterilization, lyophilization, packaging, labeling, quality control,
quality assurance, and release.

 

1.30                        “Materials” means compositions of matter, cells,
cell lines, assays, animal models and physical, biological or chemical material.

 

1.31                        “Net Sales” means, with respect to sales made by a
Party or its Affiliates or Sublicensees, the aggregate gross amount invoiced by
a Party or its Affiliates on all sales or transfer for

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

consideration of any Collaboration Product in the Territory to a Third Party,
less the following deductions, as determined in accordance with US GAAP
(generally accepted accounting principles as practiced in the United States of
America):

 

1.31.1                   prevailing trade, quantity and cash discounts and
similar adjustments for pharmaceutical companies under International Financial
Reporting Standards (IFRS), including those granted on account of price
adjustments, billing errors, rejected goods, damaged goods, returns, recalls,
rebates, chargebacks, reimbursements or similar payments actually granted or
given to patients, wholesalers or other distributors, buying groups, health care
insurance carriers, managed care entities or other institutions, including any
government-mandated rebates;

 

1.31.2                   reasonable freight, packing, shipping, postage and
insurance charges; and

 

1.31.3                   customs or excise taxes required by Applicable Laws,
including import duties, sales tax and other taxes (except income taxes) or
duties relating to importation, use or sales of Collaboration Product.

 

1.32                        “New Collaboration Compound” means any monoclonal
antibodies or related biological compounds that are added by the Parties
pursuant to the terms of this Agreement after the Effective Date.

 

1.33                        “New Collaboration Compound Criteria” means (a) the
feasibility of [***] of a compound on a [***] and in accordance with [***],
(b) the [***] of a compound, (c) an assessment of the [***], and (d) the [***]
of a compound.

 

1.34                        “New Collaboration Product” means the formulated
finished pharmaceutical product that contains at least a New Collaboration
Compound as an active ingredient and may also contain inactive ingredients
(including, for example, fillers, stabilizers, and preservatives), adjuvants and
the dosing delivery system (i.e., unit dosage forms comprising, for example,
syringes, vials, tablets, lyophilized powders or cakes, etc.).

 

1.35                        “Patent” means (a) letters patent (or other
equivalent legal instrument), including without limitation utility patents,
utility models and design patents, and including without limitation any
extension, substitution, registration, confirmation, reissue, re-examination or
renewal thereof, and (b) all foreign or international equivalents of any of the
foregoing in any country.

 

1.36                        “Patent Application” means (a) an application for
letters patent, including without limitation a reissue application, a
re-examination application, a continuation application, a continued prosecution
application, a continuation-in-part application, a divisional application or any
equivalent thereof that is pending at any time during the Term before a
government patent agency and (b) all foreign or international equivalents of any
of the foregoing in any country.

 

1.37                        “Pre-Clinical Development” means all CMC and
IND-enabling activities for the Collaboration Compounds and the Collaboration
Products, including without limitation non-human animal testing and toxicology
studies.

 

1.38                        “Regulatory Approval” means any approval, licenses,
registrations or authorizations by any applicable regulatory authority,
necessary for the manufacture and commercialization of a Collaboration Product
in the agreed targeted countries or jurisdictions in the Territory.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

5

--------------------------------------------------------------------------------


 

1.39                        “Regulatory Authority” means any applicable
supra-national, federal, national, regional, state, provincial or local
regulatory agencies, departments, bureaus, commissions, councils or other
government entities, including without limitation the equivalent in the
Territory to the United States Food and Drug Administration, the European
Medicines Agency or the China Food and Drug Administration regulating or
otherwise exercising authority with respect to a Collaboration Product in the
Territory.

 

1.40                        “Regulatory Filings” means any and all Regulatory
Approval applications and other regulatory applications, filings, approvals and
associated correspondence required to perform Pre-Clinical Development and
Clinical Development activities and to Manufacture, Commercialize, and import
Collaboration Product in, or into, a country or jurisdiction in the Territory.

 

1.41                        “Technology Transfer” means the transfer to Livzon
of the Epirus Manufacturing Technology for the purpose of enabling Livzon to
become an established worldwide supplier of biopharmaceutical products, which
shall include: (a) the [***] by Epirus to Livzon in order to carry out [***] and
implementation of the Epirus SCALE™ Technology at such Livzon facility for the
purpose of Manufacture of Collaboration Product in the Livzon Territory; and
(b) the transfer by Epirus to Livzon of [***] Materials (including [***]) and
any other Information Controlled by Epirus that is necessary for Manufacture of
Collaboration Product in the Livzon Territory.

 

1.42                        “Territory” means the Epirus Territory and Livzon
Territory.

 

1.43                        “Third Party” means any person or entity other than
Epirus, Livzon, or an Affiliate of either of them.

 

1.44                        “Trademark” means any word, name, symbol, color,
designation or device or any combination thereof, whether registered or
unregistered, including without limitation any trademark, trade dress, service
mark, service name, brand mark, trade name, brand name, logo or business symbol.

 

1.45                        “Additional Definitions”.  Each of the following
terms has the meaning set forth in the corresponding section of this Agreement
indicated below:

 

Definition:

 

Section:

 

Clinical Supply Agreement

 

5.3.1

 

Commercialization Plan

 

6.2.1

 

Commercialization Report

 

6.2.1

 

Commercial Supply Agreement

 

5.3.2

 

Committee

 

3.1

 

Disputes

 

13.1

 

Epirus Challenging Party

 

12.5.2

 

Epirus Indemnitees

 

11.1

 

Epirus Patent Challenge

 

12.5.2

 

Executive Officers

 

13.2

 

Indemnitee

 

11.3.1

 

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

Definition:

 

Section:

 

Indemnitor

 

11.3.1

 

Initial Term

 

12.1

 

Joint Inventions

 

8.1.4

 

Joint Sub-Committee

 

3.2.5

 

Joint Steering Committee or JSC

 

3.1

 

Livzon Challenging Party

 

12.5.1

 

Livzon Indemnitees

 

11.2

 

Livzon Patent Challenge

 

12.5.1

 

Losses and Claims

 

11.1

 

Pre-Clinical Reconciliation Statement

 

4.5.2(c)

 

Preferred Supplier

 

5.2

 

Product Development Plan

 

4.1

 

Product Marks

 

6.4.2

 

Proposed Compound

 

3.2.3(a)

 

Recall

 

6.5.1

 

Safety Data Exchange Agreement or SDEA

 

4.6.4(a)

 

Sublicensee

 

2.3.2

 

Technology Transfer Plan

 

5.5

 

Third Party Royalties

 

7.4.4(a)

 

 

2.                                      LICENSES

 

2.1                               License to Epirus.  Subject to the terms and
conditions of this Agreement, Livzon hereby grants to Epirus and its Affiliates
an exclusive (subject to Section 2.2), non-transferable, sublicensable under
Section 2.3, royalty bearing license under the Livzon Know-How and Livzon Patent
Rights for the purposes of Pre-Clinical Development, Clinical Development,
Manufacture and Commercialization of Collaboration Products in the Field in the
Epirus Territory.

 

2.2                               License to Livzon.  Subject to the terms and
conditions of this Agreement, Epirus hereby grants to Livzon and its Affiliates
an exclusive (subject to Section 2.1), non-transferable, sublicensable under
Section 2.3, royalty-bearing license under the Epirus Know-How and Epirus Patent
Rights for the purposes of Pre-Clinical Development, Clinical Development,
Manufacture and Commercialization of Collaboration Products in the Field in the
Livzon Territory.

 

2.3                               Sublicensing

 

2.3.1                                  In the event that a Party elects to grant
a sublicense to a Third Party, such Party shall inform the other Party of such
election, provide to such other Party [***] regarding such Third Party and a
[***] of the intended sublicense to such Third party.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

7

--------------------------------------------------------------------------------


 

2.3.2                                  With respect to any sublicense granted
under Section 2.3.1, the Party granting the sublicense shall enter into a
binding written agreement with the person or entity to which the sublicensing
Party grants a sublicense (the “Sublicensee”), that requires that the
Sublicensee complies with the applicable terms of this Agreement (including
without limitation, ownership of inventions provisions and confidentiality
obligations necessary to effect the intent of Article 10).  Upon reasonable
request, the sublicensing Party shall provide the non-sublicensing Party with a
copy of any sublicense agreement.  No sublicense granted under Section 2.3.1
shall relieve the sublicensing Party of its obligations of performance under
this Agreement.  Any act or omission by a Sublicensee that would constitute a
breach of this Agreement if committed by the sublicensing Party shall be cured
by the sublicensing Party itself, and if the sublicensing Party fails to cure
such a breach, the sublicensing Party shall remain fully liable for all such
breaches in accordance with the terms of this Agreement.

 

2.4                               No Implied Licenses; Retained Rights.  No
license or other right is or shall be created or granted hereunder by
implication, estoppel or otherwise.  All licenses and rights are or shall be
granted only as expressly provided in this Agreement.  All rights not expressly
granted by a Party under this Agreement are reserved by such Party and may be
used by such Party for any purpose.

 

3.                                      GOVERNANCE

 

3.1                               General.  The Parties agree to establish, for
the purposes specified herein, a Joint Steering Committee (the “Joint Steering
Committee” or “JSC”), and any other committee the JSC creates pursuant to its
authority under Section 3.2.4(a) (each a “Committee” and collectively the
“Committees”).  Notwithstanding anything to the contrary contained in this
Agreement, the Parties agree that the JSC shall have no power, and no Committee
shall have the power, to amend, modify or waive any of the terms or conditions
of this Agreement.  Each Party shall bear its own expenses associated with its
participation in each of the Committees.

 

3.1.1                                  Meetings.  Following establishment,
except as otherwise set forth in this Article 3, each Committee shall meet in
accordance with a schedule established by mutual written agreement by the
Parties.  The location for such meetings shall alternate between Epirus and
Livzon facilities (or such other location as may be determined by the
Committee).  Alternatively, each Committee may meet by means of teleconference,
videoconference or other similar communications equipment.  Additional
representatives or consultants may from time to time, by mutual consent of the
Parties, be invited to attend Committee meetings, subject to such
representative’s or consultant’s written agreement to comply with
confidentiality requirements at least as restrictive as those contained in this
Agreement and any additional confidentiality or other requirements as the
Committee may reasonably require for attendance.

 

3.1.2                                  Quorum.  The presence of at least one
representative from each Party shall be required to constitute a quorum at any
meeting of a Committee.  No business shall be transacted at any meeting of a
Committee unless a quorum of the members of such Committee is present at the
time when the meeting proceeds to business.

 

3.1.3                                  Decisions and Action.  Each Committee
will take action by unanimous vote, subject to Section 3.2.4 for certain
disputes, with each Party having a single vote, irrespective of the number of
representatives a Party has on a Committee.  The Parties agree that, in voting
on matters as described in this Article 3, it shall be conclusively presumed
that each representative voting on behalf of each Party in a Committee has the
authority and approval of such Party.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

8

--------------------------------------------------------------------------------


 

3.1.4                          Exchange of Information.

 

(a)                                 On a periodic basis determined by the JSC,
Epirus and Livzon shall provide to the other through their participation in the
relevant Committee updates on the work performed by or on their behalf with
respect to Pre-Clinical Development, Clinical Development, regulatory matters,
Manufacturing and Commercialization of each Collaboration Product.

 

(b)                                 Epirus and Livzon will, on an ongoing basis
through their participation in the Committees, identify and notify the other
Party of any patents, patent applications and know-how that constitute Epirus
Patent Rights or Livzon Patent Rights, or Epirus Know-How or Livzon Know-How.

 

(c)                                  With respect to any Third Party
subcontractors and Sublicensees under this Agreement, each Party shall keep the
other Party informed of potential subcontracting and sublicensing agreements
within the appropriate Committee meetings.

 

(d)                                 The Parties will exchange with one another
any materials presented by such Parties in Committee meetings for purposes of
the exchange of information during such Committee meetings.

 

3.1.5                                  Minutes.  Each Committee shall prepare
written minutes of each Committee meeting and written records of all Committee
decisions, whether made at a Committee meeting or otherwise.  Such minutes shall
provide a description, in reasonable detail, of the discussions at the meeting
and a list of any actions, decisions, or determinations approved by the
Committee.  The Committee will distribute draft minutes to all Committee members
promptly after each meeting for comments and revisions.  Finalized minutes will
be distributed to the Parties after approval of the drafts by the members of the
Committee.

 

3.2                               Joint Steering Committee.

 

3.2.1                                  General.  Within thirty (30) days
following the Effective Date, the Parties shall establish the JSC.  The JSC
shall oversee, coordinate and review recommendations and make decisions relating
to the Parties’ activities under this Agreement.  The JSC shall also provide a
forum for sharing advice, progress, and results relating to such activities and
shall attempt to facilitate the resolution of any disputes between the Parties,
as described in Section 3.2.4.

 

3.2.2                                  Membership; Meetings.  The JSC shall be
comprised of up to three (3) representatives from each Party.  After the JSC has
been established pursuant to Section 3.2.1, the JSC may increase or decrease the
number of representatives on the JSC from each party.  Each Party may replace
its representatives at any time upon written notice to the other Party.  The JSC
shall meet at least [***] per calendar quarter in accordance with a schedule
established by mutual written agreement of the Parties in addition to any other
meetings as agreed upon by the Parties.

 

3.2.3                                  Specific Responsibilities.  The JSC shall
have the following specific responsibilities:

 

(a)                                 The JSC may select an antibody or related
biological compound (a “Proposed Compound”) for inclusion to this Agreement as a
New Collaboration Compound.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

9

--------------------------------------------------------------------------------


 

(i)                                    In deciding whether to add a Proposed
Compound as a New Collaboration Compound, the JSC shall consider [***].

 

(ii)                                The JSC shall not include any Proposed
Compound as a New Collaboration Compound if the addition of such compound to
this Agreement would increase the number of Collaboration Compounds to more than
five (5).

 

(iii)                            If the JSC cannot initially agree on whether to
include a Proposed Compound under this Agreement as a New Collaboration
Compound, the matter will be escalated as follows:

 

(A)                               [***];

 

(B)                               [***];

 

(C)                               [***];

 

(D)                               [***]; and

 

(E)                                [***].

 

Notwithstanding anything to the contrary, in the event that, following the
escalation procedure above, [***].

 

(b)                                 Review and approval of each Product
Development Plan for each Collaboration Compound and any modifications thereof,
and be briefed by the Parties regarding the content, execution, and results
achieved thereunder.

 

(c)                                  Determine any and all royalties,
milestones, and other economic terms related to New Collaboration Compounds.

 

(d)                                 Review and approval of the Technology
Transfer Plan.

 

(e)                                  Perform any other activities or functions
as the Parties may mutually agree in writing.

 

3.2.4                          Decision-Making; Limitations on JSC.

 

(a)                                 Generally.  The JSC shall make decisions
solely on those matters referred to it in this Agreement, unless otherwise
agreed upon by the Parties in writing.  The JSC shall use Commercially
Reasonable Efforts to make timely decisions and to resolve disputes.  If the JSC
is unable to make a decision, or resolve a dispute, controversy or claim arising
under this Agreement within [***] after it first addresses such matter, then,
subject to Section 3.2.3(a), Section 3.2.4(b) and Section 3.2.4(c), either Party
may submit such matter for resolution to the Executive Officers in accordance
with Section 13.2, and the dispute resolution procedure set forth in Article 13
shall apply.

 

(b)                                 Matters Reserved for Epirus.  If the JSC
cannot resolve issues relating to the following matters, Epirus shall have the
deciding vote on the issue, and the issue shall not be referred to the Executive
Officers as described in Section 3.2.4(a) and the dispute resolution procedure
set forth in Article 13 shall not apply:

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

10

--------------------------------------------------------------------------------


 

(i)                                    [***].

 

(ii)                                [***].

 

(iii)                            [***].

 

(iv)                             [***].

 

(c)                                  Matters Reserved Solely for Livzon.  If the
JSC cannot resolve issues relating to the following matters, Livzon shall have
the deciding vote on the issue, and the issue shall not be referred to the
Executive Officers as described in Section 3.2.4(a) and the dispute resolution
procedure set forth in Article 13 shall not apply:

 

(i)                                    [***].

 

(ii)                                [***].

 

(iii)                            [***].

 

(iv)                             [***].

 

3.2.5                                  Other Committees.  From time to time the
JSC may establish and delegate duties to other committees, sub-committees, or
directed teams (each a “Joint Sub-Committee”) on an “as needed” basis to oversee
particular projects or activities.  Joint Sub-Committees may be established on
an ad hoc basis on such other basis as the JSC may determine.  Each Joint
Sub-Committee shall be constituted and shall operate as JSC determines.  The
activities of each such Joint Sub-Committee shall be subject to the oversight,
review and approval of, and shall report to, the JSC.  If a Joint Sub-Committee
is unable to make a decision, or resolve a dispute, controversy or claim arising
under its authority granted by the JSC within [***] after such Joint
Sub-Committee first addresses such matter, the matter shall be escalated to JSC
and resolved pursuant to Section 3.2.4.  The authority of a Joint Sub-Committee
cannot exceed that specified for the JSC under this Agreement.

 

3.2.6                                  Duration of JSC.  Once established, the
JSC shall exist throughout the Term of this Agreement.

 

4.                                      PRODUCT DEVELOPMENT

 

4.1                               General.  The Parties shall prepare a product
plan for each Collaboration Compound (each a “Product Development Plan”) within
(a) [***] after the Effective Date or (b) [***] after the addition of a New
Collaboration Compound to this Agreement.  Each Product Development Plan shall
set forth the [***] for [***] for such Collaboration Compound, the Parties’
[***] with regard to [***], and an [***].  Each Product Development Plan shall
take into consideration [***].

 

4.2                               Obligations and Audits.

 

4.2.1                          Responsibilities; Standard of Performance.  Each
Party shall be responsible for Pre-Clinical Development, Clinical Development,
and Regulatory Approval activities related to each Collaboration Product as
specified in the relevant Product Development Plan.  Each Party shall use
Commercially Reasonable Efforts and comply with all Applicable Laws when
performing Pre-Clinical Development, Clinical Development, and Regulatory
Approval obligations under a Product

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

11

--------------------------------------------------------------------------------


 

Development Plan.  The performance of activities prescribed by a Product
Development Plan shall meet regulatory standards acceptable to the Regulatory
Authorities in the Territory, including, at a minimum, Global Standards.  The
Parties shall provide each other all reasonably requested cooperation with
respect to the conduct of obligations under a Product Development Plan.

 

4.2.2                                  Technical Audit Right.  Each Party shall
be permitted to audit the other Party’s performance of obligations under a
Product Development Plan to ensure compliance with Global Standards.  The right
to perform an audit under this Section 4.2.2 shall be limited to not more than
[***].  The expense of each audit shall be borne by [***].

 

4.2.3                          Disagreement; Resolution.  Any disagreement
concerning a Party’s compliance with a Product Development Plan, and/or
compliance with Global Standards, resulting from a Party’s audit under
Section 4.2.2 shall first be resolved by the Parties through the JSC.  If the
JSC cannot agree that a Party is in compliance with a Product Development Plan,
and/or compliance with Global Standards, resulting from a Party’s audit under
Section 4.2.2, the matter will be referred to the Executive Officers under
Section 13.2.  If the Executive Officers do not agree that a Party is in
compliance with a Product Development Plan, and/or compliance with Global
Standards, the matter will be resolved by [***] with the [***].  The decision of
[***] and [***] shall be taken by [***] for example, [***] or [***].  The
expense of [***] shall be [***].

 

4.3                               Subcontracting.  Subject to Section 2.3, a
Party may perform any of its obligations under a Product Development Plan
through subcontracting to a Third Party contractor or contract service
organization; provided that:  (a) none of the rights of the other Party
hereunder is materially adversely affected as a result of such subcontracting;
(b) any such Third Party subcontractor to whom the subcontracting Party
discloses Confidential Information has entered into an appropriate written
agreement obligating such Third Party to be bound by obligations of
confidentiality and restrictions on use of such Confidential Information that
are no less restrictive than the obligations in Article 10; (c) the
subcontracting Party will retain or obtain ownership of any and all intellectual
property (and patent rights covering such intellectual property) made by such
Third Party in performing such services for the subcontracting Party that are
necessary for Pre-Clinical Development, Clinical Development, and/or Regulatory
Approval; and (d) the subcontracting Party shall at all times be responsible for
the performance of such subcontractor.  Any dispute regarding the subcontracting
of activities shall be referred to the JSC for resolution pursuant to
Section 3.2.4.

 

4.4                               Records.  The Parties shall maintain, and
shall require its Affiliates, Sublicensees and Third Party subcontractors
maintain, records of all work conducted by such Party in furtherance of the
Pre-Clinical Development, Clinical Development and obtaining Regulatory Approval
of Collaboration Product and all results, Information and developments made in
conducting such activities in accordance with Applicable Laws.  Such records
shall be complete and accurate and shall fully and properly reflect all such
work done and results achieved in sufficient detail and in good scientific
manner appropriate for patent and regulatory purposes.

 

4.5                               Pre-Clinical Development

 

4.5.1                          Allocation of Responsibility.  The Parties intend
that [***] shall be primarily responsible for Pre-Clinical Development
activities for the Collaboration Compounds in the Territory; provided that, on a
Collaboration Compound-by-Collaboration Compound basis, the JSC may allocate
Pre-Clinical Development responsibilities between the Parties as it deems
necessary [***].

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

12

--------------------------------------------------------------------------------


 

4.5.2                          Pre-Clinical Expenses.

 

(a)                                 Allocation of Pre-Clinical Expenses.  The
Parties intend that with respect to each Collaboration Compound, Epirus shall be
responsible for [***] of the expenses for Pre-Clinical Development activities,
and Livzon shall be responsible for [***]; provided that (i) on a Collaboration
Compound-by-Collaboration Compound basis, the JSC will determine the final
allocation of Pre-Clinical Development expenses (with such final allocation to
be set forth in the related Product Development Plan), taking into account
[***], and (ii) in the case of Epirus Compound BOW015, Livzon shall be
responsible for [***].

 

(b)                                 Fair Pricing.  All expenses borne by the
Parties in relation to the performance of their Pre-Clinical Development
activities shall be [***].

 

(c)                                  Expense Reports; Reconciliation.  Each
Party shall charge all Pre-Clinical Development expenses incurred by it or its
Affiliates on its books and records to enable the tracking of such incurred
expenses.  Within [***] after each calendar quarter, each Party shall prepare a
reconciliation statement of such expenses actually incurred during such calendar
quarter (a “Pre-Clinical Reconciliation Statement”) and shall deliver such
Pre-Clinical Reconciliation Statement to the other Party through the JSC. 
Undisputed amounts set forth in such Pre-Clinical Reconciliation Statements
shall be shared between the Parties in accordance with Section 4.5.2(a).

 

(d)                                 Payment of Pre-Clinical Development
Expenses.  There shall be a cash settlement between the Parties no later than
[***] days after a Pre-Clinical Reconciliation Statement has been delivered to
the Parties through the JSC.

 

4.6                               Clinical Development and Regulatory Matters

 

4.6.1                          Allocation of Responsibility.

 

(a)                                 Livzon shall be responsible at its sole
expense for conducting all Clinical Development activities in the Livzon
Territory for Collaboration Products.  Livzon shall be responsible for
submission and ownership of any and all Regulatory Filings and Regulatory
Approvals relating to Collaboration Products in the Field in the Livzon
Territory and shall be responsible for all interactions with Regulatory
Authorities thereto.

 

(b)                                 Epirus shall be responsible at its sole
expense for conducting all Clinical Development activities in the Epirus
Territory for Collaboration Products.  Epirus shall be responsible for
submission and ownership of any and all Regulatory Filings and Regulatory
Approvals relating to Collaboration Products in the Field in the Epirus
Territory and shall be responsible for all interactions with Regulatory
Authorities thereto.

 

4.6.2                          Right of Reference.

 

(a)                                 Subject to the rules of the relevant
Regulatory Authority and any Third Party rights granted by Epirus prior to the
related Collaboration Compound being added to this Agreement Epirus hereby
grants to Livzon, its Affiliates and Sublicensees a right of reference to
(including, without limitation, the right to inspect) any Regulatory Filings by
Epirus, its Affiliates or Sublicensees with Regulatory Authorities pertaining to
the Collaboration Products, solely for Livzon’s, its Affiliates’ or
Sublicensees’ use in Clinical Development, including without limitation,
applications for Regulatory Approval for Collaboration Product.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Subject to the rules of the relevant
Regulatory Authority and any Third Party rights granted by Livzon prior to the
related Collaboration Compound being added to this Agreement, Livzon hereby
grants to Epirus, its Affiliates and Sublicensees a right of reference to
(including, without limitation, the right to inspect) any Regulatory Filings by
Livzon, its Affiliates or Sublicensees with Regulatory Authorities pertaining to
the Collaboration Products, solely for Epirus’s, its Affiliates’ or
Sublicensees’ use in Clinical Development, including without limitation,
applications for Regulatory Approval for Collaboration Product.

 

4.6.3                          Communication with Each Party; Development
Reports.  Through the JSC, each Party will keep the other Party reasonably
informed about Clinical Development relating to each and every Collaboration
Product, including the conduct of any Clinical Trials that are necessary or
reasonably useful for such other Party’s Manufacture and/or Commercialization of
any such Collaboration Product in its respective Territory.  In addition, the
Parties will provide each other with written reports containing [***] of all
[***] (including [***]) obtained from [***] relating to [***], with such reports
to be provided [***].  All reports and other Information provided by a Party
under this Section 4.6.3 will be the Confidential Information of such Party and
subject to the terms of Article 10.

 

4.6.4                          Reporting Adverse Events.

 

(a)                                 Safety Agreement.  The Parties shall execute
a separate agreement governing the Parties’ respective responsibilities with
respect to adverse events, complaints, and other safety-related matters with
respect to the Collaboration Products in the Territory (the “Safety Data
Exchange Agreement” or “SDEA”).  The Parties shall execute such SDEA prior to
the initiation of any clinical activities for any Collaboration Product in any
country in the Territory and as soon as practicable after the Effective Date.
 The JSC shall review from time to time the Parties’ pharmacovigilance policies
and procedures.

 

(b)                                 Report.  In addition to any reporting
performed pursuant to Section 4.6.3, each Party shall inform the other Party
about adverse events, of which they have or gain knowledge, occurring or having
occurred in connection with the use of any Collaboration Product in Clinical
Trials or Commercialization activities conducted by such Party.  The Parties
agree to handle data and information about adverse events in connection with any
and all Collaboration Products in accordance with Applicable Laws.  Each Party
shall be responsible for reporting adverse drug experiences to the relevant
Regulatory Authorities in the Epirus Territory or the Livzon Territory, as
applicable to Epirus and Livzon respectively.

 

(c)                                  Clinical Safety Database.  Adverse events
related to the use of any Collaboration Product in the Territory shall be logged
in a single database, jointly owned by the Parties and operated through the
JSC.  The Parties shall maintain the global safety database for each and every
Collaboration Product.

 

4.6.5                                  Communication with Regulatory
Authorities.  Each Party shall notify the other Party of any oral
communications, and provide such other Party with copies of any written
communications, to or from Regulatory Authorities on matters which may
reasonably be deemed to impact Pre-Clinical Development, Clinical Development,
Manufacture, Commercialization or Regulatory Approval of Collaboration Product
by such other Party in its respective Territory within [***] after receipt of
such communication, or such earlier date as required by Applicable Laws or
Regulatory Authority.  Moreover, in each such case, each Party shall give the
other Party [***] to any such oral or written communications to or from
Regulatory Authorities [***], and provide such other Party with a copy of the
final response as specified herein.  At all times during the Term, each Party
shall, at its own

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

14

--------------------------------------------------------------------------------


 

expense, have the opportunity to have one (1) representative attend all key
meetings, solely as an observer, with Regulatory Authorities relating to any
Collaboration Product in countries outside of the Epirus Territory or the Livzon
Territory, as applicable to Epirus and Livzon respectively, to the extent such
meeting may reasonably be deemed to impact such Party’s activities hereunder in
respect of the related Collaboration Compound.

 

4.6.6                                  Trial Master File.  Notwithstanding any
other provision in this Agreement regarding the return or transfer of
Confidential Information or clinical trial data or documents, any Party that is
a sponsor of a Clinical Trial involving a Collaboration Product shall retain all
documents and data, including, but not limited to the Trial Master File, to the
extent required under Applicable Laws.  [***].

 

5.                                      MANUFACTURING AND SUPPLY

 

5.1                               Manufacturing by Livzon.  The Parties intend
to collaborate to establish manufacturing capacity for Collaboration Products in
the Livzon Territory and to use Commercially Reasonable Efforts to enable Livzon
to become an established worldwide supplier of biopharmaceutical products,
including Collaboration Products.  The terms of manufacture and supply set forth
in this Article 5 have been set forth on the basis of such intent.

 

5.2                               Preferred Supplier.  The Parties intend that
Livzon shall be the preferred manufacturer and supplier of Collaboration
Compounds and Collaboration Products under this Agreement for Pre-Clinical
Development, Clinical Development and Commercial supply (the “Preferred
Supplier”); provided, however, that Livzon’s status as Preferred Supplier shall
be subject to Livzon’s compliance with the following requirements:

 

(i)                                    the [***];

 

(ii)                                Livzon’s [***] having [***] to [***];

 

(iii)                            Epirus’ [***] to appropriately address [***];

 

(iv)                             Livzon’s [***] being [***];

 

(v)                                 compliance with the [***] as specified in
[***]; and

 

(vi)                             subject to [***].

 

5.3                               Manufacturing and Supply Agreements.

 

5.3.1                                  In the event that the requirements of
Section 5.2 have been met such that Livzon will be Epirus’s Preferred Supplier,
the Parties shall negotiate in good faith and use their respective Commercially
Reasonable Efforts to enter into a definitive written pre-clinical and clinical
supply agreement, [***], which will specify the terms of the Manufacture and
supply of Collaboration Compounds and/or Collaboration Products for Epirus’s use
in Pre-Clinical Development and Clinical Development activities in Epirus
Territory [***] (each a “Clinical Supply Agreement”).

 

5.3.2                          In the event that the requirements of Section 5.2
have been met such that Livzon will be Epirus’s Preferred Supplier, the Parties
shall negotiate in good faith and use their respective Commercially Reasonable
Efforts to enter into a definitive written commercial supply

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

15

--------------------------------------------------------------------------------


 

agreement, [***], which will specify the terms of the Manufacturing and supply
of Collaboration Products by Livzon for Commercialization by Epirus in the
Epirus Territory [***] (each a “Commercial Supply Agreement”).

 

5.3.3                                  Each Clinical Supply Agreement and
Commercial Supply Agreement shall be consistent with all of the terms and
conditions in this Section 5.3 and all other relevant provisions of this
Agreement, and shall contain customary market terms including, without
limitation, (a) plans and timelines for material supply, (b) Commercially
Reasonable Efforts to supply, including appropriate remedies for supply delays
or shortfalls, (c) forecasting mechanisms, including limits on forecast
increases and orders, (d) audit rights, and (e) quality and specifications.

 

5.4                               Responsibilities; Standard of Performance. 
Livzon shall be responsible for the Manufacture of Collaboration Product in
accordance with this Article 5 and shall use Commercially Reasonable Efforts and
comply with all Applicable Laws in the performance of its obligations.

 

5.5                               Epirus Manufacturing Technology Transfer.

 

5.5.1                          Technology Transfer Plan.  The Parties shall
promptly after the Effective Date prepare a technology transfer plan (the
“Technology Transfer Plan”) specifying the conduct by Epirus of the Technology
Transfer.  The Technology Transfer Plan shall specify the process for providing
Epirus Manufacturing Technology to Livzon, the training of Livzon employees by
Epirus employees at the applicable Livzon facility, the division of expenses
between Epirus and Livzon for performing the aforementioned activities, and any
payments by the Parties in respect thereof.  The JSC shall approve the
Technology Transfer Plan before the Parties are obliged to perform any
activities contained therein, and the Technology Transfer Plan may be amended
from time to time as necessary by the JSC.  The Technology Transfer Plan shall
be consistent with and shall not contradict the terms of this Agreement.  In the
event of any inconsistency between the Technology Transfer Plan and this
Agreement, the terms of this Agreement shall prevail.  If Applicable Law
requires a change to the Technology Transfer Plan, the Parties shall revise the
Technology Transfer Plan to the extent necessary to comply with such
requirement.  Each Party shall use Commercially Reasonable Efforts and comply
with all Applicable Laws when performing its obligations under the Technology
Transfer Plan, and the Parties shall provide each other all reasonably requested
cooperation with respect to such obligations.

 

5.5.2                          Epirus will provide, as part of the Technology
Transfer, reasonable technical assistance and services to Livzon in order for
Livzon to manufacture the Collaboration Products. Subject to the terms and
conditions contained herein and each Product Development Plan, Epirus shall
conduct, support, and if necessary, cause a third party to conduct, any
agreed-upon Technology Transfer. All costs associated with any agreed-upon
Technology Transfer will be provided for under the relevant Product Development
Plan.

 

5.5.3                          Technology Transfer Compliance Review.  To
further the Parties intent at enabling Livzon to become an established worldwide
supplier of biopharmaceutical products, each Party shall permit the other Party
to review the Party’s compliance with the Technology Transfer Plan on a [***]
basis during the term of the technology transfer specified under the Technology
Transfer Plan.  The expense of any such review shall be borne by [***].

 

5.5.4                          Disagreement; Resolution.  Any disagreement
concerning Livzon’s compliance with the Technology Transfer Plan resulting from
Epirus’s review under Section 5.5.2 shall first be resolved by the Parties
through the JSC.  If the JSC cannot resolve the matter, the matter will be
referred to the Executive Officers under Section 13.2.  If the Executive
Officers do not agree that Livzon

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

16

--------------------------------------------------------------------------------


 

is in compliance with the Technology Transfer Plan, the matter will be resolved
by [***] with the [***].  The decision of [***] and [***] shall be taken by
[***] for example, [***] or [***].  The expense of [***] shall be [***].

 

5.6                               Manufacturing Subcontracting.  Subject to
Section 2.3, Livzon may perform any activities in support of its Manufacturing
of Collaboration Product through subcontracting to a Third Party contractor or
contract manufacturing organization; provided that:  (a) none of Epirus’s rights
hereunder are materially adversely affected as a result of such subcontracting;
(b) any such Third Party subcontractor to whom Livzon discloses Confidential
Information has entered into an appropriate written agreement obligating such
Third Party to be bound by obligations of confidentiality and restrictions on
use of such Confidential Information that are no less restrictive than the
obligations in Article 10; (c) Livzon will retain or obtain ownership of any and
all intellectual property (and patent rights covering such intellectual
property) made by such Third Party in performing such services for Livzon that
are necessary for the Development, Manufacturing, and/or Commercialization; and
(d) Livzon shall at all times be responsible for the performance of such
subcontractor.  Any dispute regarding the subcontracting of Manufacturing
activities shall be referred to the JSC for resolution pursuant to
Section 3.2.4.

 

5.7                               Records.  The Parties shall maintain, and
shall require its Affiliates, Third Party subcontractors and Sublicensees to
maintain, records of all work conducted by such Party in furtherance of the
Manufacture of Collaboration Product and all results, Information, and
developments made in conducting such activities in accordance with Applicable
Laws.  Such records shall be complete and accurate and shall fully and properly
reflect all such work done and results achieved in sufficient detail and in good
scientific manner appropriate for patent and regulatory purposes.

 

6.                                      COMMERCIALIZATION

 

6.1                               Generally.

 

6.1.1                                  Livzon shall be solely responsible, at
its own expense, for Commercialization of any and all Collaboration Products in
the Livzon Territory following receipt of Regulatory Approval for such
Collaboration Product.

 

6.1.2                                  Epirus shall be solely responsible, at
its own expense, for the Commercialization of any and all Collaboration Products
in a country in the Epirus Territory following receipt of Regulatory Approval
for such Collaboration Product.

 

6.2                               Commercialization Plan; Commercialization
Reports.

 

6.2.1                                  On a Collaboration
Product-by-Collaboration Product basis, a Party Commercializing a Collaboration
Product in the Epirus Territory or the Livzon Territory, as applicable to Epirus
and Livzon respectively, shall keep the other Party informed of the
commercializing Party’s Commercialization activities and plans with respect to
the Collaboration Product in the Epirus Territory or the Livzon Territory, as
applicable.  Not more than [***] following submission of an application for
marketing authorization for a Collaboration Product in any country in the Epirus
Territory or the Livzon Territory, as applicable, the commercializing Party
shall provide to the non-commercializing Party, through the JSC, an initial plan
for Commercialization for that Collaboration Product (each a “Commercialization
Plan”).  The initial Commercialization Plan shall set out the commercialization
Party’s intended [***] activities relating to the Collaboration Product in the
Epirus Territory or the Livzon Territory, as applicable, as well as [***].  Such
Commercialization Plan shall be updated by the commercializing Party at [***]
intervals until the launch date for the Collaboration Product in the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

17

--------------------------------------------------------------------------------


 

Territory, and thereafter the commercializing Party shall provide a report (the
“Commercialization Report”) on the status of its Commercialization efforts for
the Collaboration Product at least [***].  Each Commercialization Report shall
include, where applicable, and without limitation, information relating to
[***].  Such Commercialization Report shall also contain [***].

 

6.2.2                                  Notwithstanding anything to the contrary,
Epirus shall only be required to comply with Section 6.2.1 to the extent that
the Collaboration Product at issue is a Livzon Product or New Collaboration
Product.  Notwithstanding the above, Livzon shall only be required to comply
with Section 6.2.1 to the extent that the Collaboration Product at issue is a
Epirus Product or New Collaboration Product.

 

6.3                               Diligence; Standard of Performance.  On a
Collaboration Product-by-Collaboration Product and country-by-country basis, the
responsible Party shall achieve commercial launch of a Collaboration Product in
a given country within [***] after receiving Regulatory Approval for such
Collaboration Product in such country.  The responsible Party, its Affiliates
and Sublicensees shall use Commercially Reasonable Efforts and comply with all
Applicable Laws to Commercialize the Collaboration Product after commercial
launch.  The Parties shall provide each other all reasonably requested
cooperation with respect to Commercialization of Collaboration Product in the
Territory.

 

6.4                               Packaging; Promotional Materials; Trademarks.

 

6.4.1                          Ownership.  In the Epirus Territory and the
Livzon Territory, as applicable to Epirus and Livzon respectively, each Party
shall own and be responsible for the preparation of all final packaging
(non-commercial and commercial) and promotional materials for use in
Commercializing any Collaboration Product.

 

6.4.2                          Process.  The Parties shall inform each other of
any trademarks or trade names that each intends to use or register for use in
relation to Collaboration Product in the Epirus Territory or the Livzon
Territory, as applicable (the “Product Marks”).  Such notice shall be provided
at least [***] in advance of any filing related to the Product Marks for the
purposes of providing the other Party’s input.

 

6.4.3                          Disputes.  If a Party reasonably believes a
proposed Product Mark either (a) [***], (b) [***], or (c) [***], then the
objecting Party shall provide notice of its objection to the Proposed Mark to
the other Party.  If, notwithstanding such notice of objection, the other Party
wishes to use such proposed Product Mark, then the issue will be referred to the
JSC pursuant to Section 3.2.4.

 

6.4.4                          No Licenses.  Unless otherwise agreed in writing
by the Parties, neither Party is granted a license to the other Party’s Product
Marks and shall have no rights to use any Product Marks of the other Party
unless such use is required to be compliant with Applicable Laws (including any
laws applicable to packaging or labeling of a Collaboration Product) in the
Territory.

 

6.5                               Recalls.

 

6.5.1                                  Notice of Recall.  Each Party shall
promptly notify the other Party in writing if it determines that any event,
incident or circumstance has occurred that may result in the need for a
“recall”, “field correction” or “market withdrawal” (as such terms are defined
in U.S. 21 CFR 7.3 or similar regulation of a Regulatory Authority) (hereinafter
referred to as a “Recall”) of a Collaboration Product or any lot(s) thereof.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

18

--------------------------------------------------------------------------------


 

6.5.2                                  Responsibility.  The JSC shall be
responsible for determining whether and upon what terms and conditions
Collaboration Product will be Recalled or otherwise withdrawn from sale to Third
Parties within any country in the Territory.  The Party whose territory (either
the Epirus Territory or the Livzon Territory, as applicable) includes the
country in which a Recall may occur shall be responsible for discussions with
Regulatory Authorities within the applicable country regarding all aspects of
the Recall decision and the execution thereof.

 

6.5.3                                  Compulsory Recall.  If at any time
(a) any Regulatory Authority in the Territory issues a request, directive or
order for a Recall of a Collaboration Product in the Territory; or (b) a court
of competent jurisdiction orders a Recall of a Collaboration Product in the
Territory, then the JSC shall determine which Party will be responsible for
implementing such Recall and the allocation of expenses in respect thereof.

 

7.                                      FINANCIAL TERMS

 

7.1                               Epirus Products — BOW015.

 

7.1.1                          Development Milestone Payments.  Livzon shall pay
the following non-refundable, non-creditable milestone payments with respect to
any Epirus Product containing Epirus Compound BOW015, within [***] after the
date of achievement of the relevant milestones as set forth in the table below:

 

Development Milestone Event

 

Payment

 

[***]

 

$

2,500,000

 

 

7.1.2                          Royalty Rate.  Livzon shall pay to Epirus
non-creditable, non-refundable royalties on aggregate Net Sales in a calendar
year in the Livzon Territory of any Epirus Product containing Epirus Compound
BOW015 as follows:

 

Net Sales in a Single Calendar Year

 

Royalty rate

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

For example, if the Net Sales of Epirus Product containing the Epirus Compound
BOW015 in the Livzon Territory in a calendar year totaled [***], then the total
royalty payable by Livzon to Epirus will be: [***].

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

19

--------------------------------------------------------------------------------


 

7.2                               Livzon Products.

 

7.2.1                                  Development Milestone Payments.  On a
Livzon Product-by-Livzon Product basis, Epirus shall pay the following
non-refundable, non-creditable milestone payments with respect to each Livzon
Product, within [***] after the date of achievement of the relevant milestone
for as set forth in the table below:

 

Development Milestone Event

 

Payment

 

[***]

 

$

2,500,000

 

 

7.2.2                                  Royalty Rate.  Epirus shall pay to Livzon
non-creditable, non-refundable royalties of [***] on a Livzon Product-by-Livzon
Product basis on aggregate Net Sales of Livzon Product in the Epirus Territory.

 

7.3                               New Collaboration Product — Financial Terms. 
After the JSC has decided pursuant to Section 3.2.3(a) to include a Proposed
Compound as a New Collaboration Compound, the JSC shall determine any and all
royalties, milestones, and other economic terms related to such New
Collaboration Compound.  The JSC’s determination of such financial terms shall
be based on and reflect New Collaboration Compound Criteria, as follows:

 

(a)                                 For New Collaboration Compounds that have
[***],the Parties shall [***]

 

(i)                                    if the Proposed Compound is [***], [***]
shall make the following non-refundable, non-creditable payments upon the first
achievement of the milestone events within [***] after the date of the first
achievement of the milestones as set forth in the table below.  [***] shall also
pay to [***] non-creditable, non-refundable royalties of [***] on [***]:

 

Development Milestone Event

 

Payment

 

[***]

 

[***]

 

 

(ii)                                The Parties shall [***] if the Proposed
Compound is [***]

 

(b)                                 For all other New Collaboration Compounds,
the Parties shall [***].

 

7.4                               Royalty Information.

 

7.4.1                                  Royalty Payments; Reports.  Royalties due
to each Party under this Article 7 shall be made no later than [***] following
the end of each calendar quarter with respect to Net Sales in such calendar
quarter.  Each payment under Section 7.4 shall be accompanied by a written
report showing [***].

 

7.4.2                                  Royalty Term.  Royalties shall be paid
under this Article 7 commencing on First Commercial Sale of such Collaboration
Product for the duration of the Term.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

20

--------------------------------------------------------------------------------


 

7.4.3                                  Single Royalty.  Royalties payable under
Article 7 will be payable only once with respect to a particular unit of
Collaboration Product.

 

7.4.4                          Adjustment for Third Party Licenses.

 

(a)                                 Epirus and Livzon shall negotiate and bear
any payments associated with any royalties owed to any Third Party either for
intellectual property that the JSC has determined in accordance with
Section 3.2.4 is necessary or useful for the Pre-Clinical Development, Clinical
Development, Manufacture, or Commercialization of Collaboration Product in the
Field in the Epirus Territory and Livzon Territory, respectively (the “Third
Party Royalties”).

 

(b)                                 A Party may credit up to [***] of the amount
of any Third Party Royalties paid by such Party for Third Party intellectual
property pursuant to Section 7.4.4(a) against royalties payable to the other
Party under Article 7.  A Party may take such credit during the calendar quarter
for which royalties are payable hereunder; provided that in no event will such
credit reduce the royalties payable to the other Party for such calendar quarter
by more than [***].

 

7.5                               Currency of Payment.  All payments to be made
under this Agreement shall be made in Dollars, unless the Parties otherwise
agree in writing.  Foreign currencies shall be converted into Dollars using the
average of the month end daily currency exchange rate for purchase of United
States of America dollars set forth in The Wall Street Journal (Eastern United
States Edition) for each of the three calendar months prior to the date of the
payment.

 

7.6                               Records and Audits.

 

7.6.1                                  Records.  Each Party shall keep complete
and accurate records in sufficient detail to permit the other Party to confirm
the performance of such Party’s obligations under and the accuracy of
calculations of all payments made under Article 7.  The records to be maintained
by each Party under this Section 7.6 shall be maintained for a minimum of three
(3) years following the calendar year in which the corresponding efforts or
payments, as the case may be, were made under this Agreement or longer if by
regulatory requirement.

 

7.6.2                                  Audit Rights.  Each Party shall, at its
expense (except as provided below), have the right to audit, not more than once
during each calendar year, upon thirty (30) days prior notice and during regular
business hours, any records pertaining to a Collaboration Product and any
payments under this Agreement to determine with respect to any calendar year,
the accuracy of any report or payment made under Article 7 in the [***].  If the
auditing Party desires to audit such records provided by the other Party, the
auditing Party shall engage an independent, certified public accountant
reasonably acceptable to the audited Party, to examine such records under
obligations of confidentiality no less protective as those set forth in
Article 10.  Such accountant shall be instructed to provide to Epirus and Livzon
a report verifying any report made or payment submitted by the audited Party
during such period, but shall not disclose to the auditing Party any
Confidential Information of the audited Party not necessary therefor.  The
expense of such audit shall be borne by the auditing Party; provided, however,
that, if an error resulting in underpayment by the audited Party of more than
the greater of (a) [***] of the amount that should have been paid or (b) [***]
is discovered, then the expenses of conducting such audit shall be paid by the
audited Party; provided further that the total expense to be borne by the
audited Party shall not exceed [***].  Any underpayment discovered in the
conduct of any audit shall be paid to the auditing Party within [***] after
receipt of the accountant’s report.  Any overpayment shall be reimbursed to the
audited Party within [***] after receipt of the accountant’s report.  No
auditors engaged in any audits under this Section 7.6.2 shall be paid on a
contingency basis.  Any Information received by the

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

21

--------------------------------------------------------------------------------


 

auditing Party pursuant to this Section 7.6.2 shall be deemed to be Confidential
Information of the audited Party.

 

7.7                               Late Payments.  In the event that any payment
under this Agreement is made after the date specified and provided that such
payment is not otherwise subject to a good faith dispute, the paying Party shall
increase the amount otherwise due and payable by adding interest at the lesser
of (i) the annualized interest rate at the [***] or (ii) the highest rate
permitted by applicable law from the date that such additional amount should
have first been paid.

 

7.8                               Survival.  This Article 7 shall survive any
termination or expiration of this Agreement for a period of [***] following such
termination or expiration, as applicable.

 

8.                                      INTELLECTUAL PROPERTY AND INVENTIONS

 

8.1                               Ownership of
Inventions8.1.1                           .  Livzon shall promptly disclose to
Epirus in writing the development, making, conception and/or reduction to
practice of Livzon Know-How and Joint Know-How at the time when Livzon is ready
to file a patent application.  Epirus shall promptly disclose to Livzon in
writing the development, making, conception and/or reduction to practice of
Epirus Know-How and Joint Know-How at the time when Epirus is ready to file a
patent application.  Each Party shall have the right to use and license jointly
owned Inventions and all intellectual property rights therein for any and all
purposes without the need to account to or seek permission from the other Party
(subject, in all cases, to any other applicable terms of this Agreement);
provided, however, that for clarity, the foregoing shall not be construed as
granting or conveying to either Party any license or other rights to the other
Party’s other intellectual property rights, unless otherwise expressly set forth
in this Agreement.

 

8.1.2                                  Inventorship; Ownership Disputes. 
Determination of whether an invention was made by one Party or jointly by the
Parties shall be made in accordance with the principles of inventorship under
the United States patent laws.  Any disputes regarding ownership of Inventions,
Patents, Patent Applications, and any other intellectual property shall be
resolved pursuant to Section 3.2.4.

 

8.1.3                                  Sole Inventions.  All Inventions made,
conceived, reduced to practice, or otherwise discovered solely by employees,
independent contractors, or agents of either Epirus or Livzon shall be solely
owned by such Party.  Patents and Patent Applications covering Inventions that
are solely owned by Epirus shall be included in the Epirus Patent Rights. 
Patents and Patent Applications covering solely Inventions that are solely owned
by Livzon shall be included in the Livzon Patent Rights.

 

8.1.4                                  Joint Inventions.  All Inventions made,
conceived, reduced to practice, or otherwise discovered by employees,
independent contractors, or agents of each of Epirus and Livzon, or their
respective Affiliates or Sublicensees, shall be owned jointly by the Parties
(“Joint Inventions”).  Each Party shall own an undivided one-half (1/2) interest
in each such Joint Invention, and all Patents and Patent Applications claiming
it and other intellectual property rights therein, and, with no duty of
accounting to the other Party, shall have the right to practice such Joint
Invention and grant licenses under such Party’s interest in such Patents and
Patent Applications and other intellectual property rights in such Party’s
interest in such Joint Inventions without the consent of the other Party. 
Epirus’s interest in any Patents and Patent Applications covering Joint
Inventions shall be included in the Epirus Patent Rights, and Livzon’s interest
in any Patents and Patent Applications covering Joint Inventions shall be
included in the Livzon Patent Rights.  For any Joint Inventions, the Parties
will designate which Party shall have first right to for any filing, prosecution
and maintenance in respect thereof, as provided in Section 8.2.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

22

--------------------------------------------------------------------------------


 

8.2                               Filing, Prosecution, and Maintenance of Patent
Rights8.2.1      .

 

8.2.2                                  By Epirus. Epirus shall have the first
right to file, prosecute and maintain in the Territory, upon appropriate
consultation with Livzon, patents and patent applications covering (i) the
Epirus Patent Rights licensed to Livzon under this Agreement, and (ii) any Joint
Inventions that are primarily related to an Epirus Compound or are otherwise
designated to it for such filing, prosecution and maintenance.  In the event
Epirus does elect to prosecute or maintain such Epirus Patent Rights, Epirus
shall do so in good faith.  Epirus may elect not to prosecute or maintain such
Epirus Patent Rights and, if so, Epirus shall promptly notify Livzon and Livzon
shall have the right to prosecute or maintain such patent applications and
patents, in which case, if Livzon elects to prosecute or maintain such patent
applications and patents, Livzon shall do so in good faith.

 

8.2.3                                  By Livzon.  Livzon shall have the first
right to file, prosecute and maintain in the Territory, upon appropriate
consultation with Epirus, patents and patent applications covering (i) the
Livzon Patent Rights licensed to Epirus under this Agreement, and (ii) any Joint
Inventions that are primarily related to a Livzon Compound or are otherwise
designated to it for such filing, prosecution and maintenance.  In the event
Livzon does elect to prosecute or maintain such Livzon Patent Rights, Livzon
shall do so in good faith.  Livzon may elect not to prosecute or maintain such
Livzon Patent Rights and, if so, Livzon shall promptly notify Epirus and Epirus
shall have the right to prosecute or maintain such patent applications and
patents, in which case, if Epirus elects to prosecute or maintain such patent
applications and patents, Epirus shall do so in good faith.

 

8.2.4                          Procedures

 

(a)                                 In each case under Sections 8.2.2 and 8.2.3,
the Party with first right to file, prosecute or maintain shall give notice to
the other Party of any desire to cease prosecution and/or maintenance of the
applicable patent rights on a country-by-country basis in the Territory and, in
such case, shall permit the other Party, in such other Party’s sole discretion,
to continue prosecution or maintenance of such patent rights [***].  If the
other Party elects to continue prosecution or maintenance based on the Party
with the first rights’ election not to file pursuant to Sections 8.2.2 or 8.2.3,
the initial Party shall execute such documents and perform such acts [***] as
may be reasonably necessary to permit the other Party to continue such
prosecution or maintenance.  The other Party may, at its discretion, seek input
from the initial Party, including technical information and assistance, in the
prosecution or maintenance of the patent applications or patents, and the
initial Party shall provide such input as it is reasonably able to provide in a
timely manner[***].

 

(b)                                 The Party assuming responsibility for
prosecution or maintenance of the patent applications or patents shall keep the
non-responsible Party advised of the status of the patent applications or
patents in the Territory.  The Party assuming responsibility for prosecution or
maintenance of the patent applications or shall [***], so that the
non-responsible Party shall have at least [***] days [***] to [***].  In the
event of [***], the [***], but except as set forth elsewhere in this
Section 8.2, the final decision regarding any prosecution matter shall rest with
[***].  The responsible Party shall promptly give notice to the non-responsible
Party of the grant, lapse, revocation, surrender, invalidation or abandonment of
any patent applications or patents for which they have prosecution or
maintenance responsibility pursuant to this Article 8.

 

8.3                               Interference, Opposition, Reexamination and
Reissue.

 

8.3.1                                  Each Party shall promptly inform the
other Party of learning of any patent office instituted or Third Party request
for, or filing or declaration of, any interference, opposition

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

23

--------------------------------------------------------------------------------


 

or reexamination relating to the Livzon Patent Rights or Epirus Patent Rights. 
Livzon shall be the lead Party on any Livzon Patent Rights, and Epirus shall be
the lead Party on any Epirus Patent Rights.  Epirus and Livzon shall thereafter
consult and cooperate fully to determine a course of action with respect to any
such proceeding.  The Parties shall have the right to review and comment on any
submission to be made in connection with such proceeding.

 

8.3.2                                  In connection with any interference,
opposition, reexamination or reissue proceeding relating to patent applications
or patents licensed to the other Party under this Agreement, Epirus and Livzon
shall cooperate fully and shall provide each other with any information or
assistance that either may reasonably request.  The Parties shall keep each
other informed of developments in any such action or proceeding, including, to
the extent permissible by law, consultation on and approval of any settlement,
the status of any settlement negotiations and the terms of any offer related
thereto.

 

8.3.3                                  Each Party shall bear the expense of any
interference, opposition, reexamination, or reissue proceeding relating to its
respective patent applications or patents licensed to the other Party under this
Agreement.

 

8.4                               Enforcement and Defense

 

8.4.1                                  Each Party shall give notice to the other
Party of (a) any infringement of Livzon Patent Rights or Epirus Patent Rights or
(b) any misappropriation or misuse of Livzon Know-How, Epirus Know-How or Joint
Know-How, that may come to that Party’s attention.  Epirus and Livzon shall
thereafter consult and cooperate fully to determine a course of action,
including the commencement of legal action by either or both Epirus and Livzon
to terminate any such infringement or any misappropriation or misuse.

 

8.4.2                                  With regard to Livzon Patent Rights,
Livzon Know-How, and Joint Know-How in the Livzon Territory, Livzon, upon notice
to Epirus, shall have the first right to initiate and prosecute such legal
action at its own expense and in the name of Livzon, or to control the defense
of any declaratory judgment action relating to Livzon Patent Rights or Livzon
Know-How.  Epirus may join Livzon at Epirus’s expense when permitted by law.

 

8.4.3                                  With regard to Epirus Patent Rights,
Epirus Know-How, and Joint Know-How in the Epirus Territory, Epirus, upon notice
to Livzon, shall have the first right to initiate and prosecute such legal
action at its own expense and in the name of Epirus, or to control the defense
of any declaratory judgment action relating to Epirus Patent Rights or Epirus
Know-How.  Livzon may join Epirus at Livzon’s expense when permitted by law.

 

8.4.4                                  Each Party shall promptly inform the
other party if it elects not to exercise its rights under Section 8.4.2 and
8.4.3, and the other Party shall thereafter have the right to either initiate
and prosecute such action or to control the defense of such declaratory judgment
action in its name.  In the event that a Party elects not to exercise its rights
as provided in Section 8.4.2 or 8.4.3, and the other Party elects to exercise
its rights under this Section 8.4.4, the costs of [***], including [***], shall
be paid by [***].

 

8.4.5                                  Each Party shall have the right to be
represented by counsel of its own choice at its own cost.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

24

--------------------------------------------------------------------------------


 

8.4.6                                  For any action as provided in Sections
8.4.2, 8.4.3, and 8.4.4, in the event that either Party is unable to initiate or
prosecute such action solely in its own name, the other Party shall join such
action voluntarily and shall execute and cause its Affiliates to execute all
documents necessary for such other Party to initiate litigation to prosecute and
maintain such action.  In connection with any action, Epirus and Livzon shall
cooperate fully and shall provide each other with any information or assistance
that either may reasonably request.  Each Party shall keep the other informed of
developments in any action or proceeding, including, to the extent permissible
by law, consultation on and approval of any settlement, the status of any
settlement negotiations and the terms of any offer related thereto.

 

8.4.7                                  Recovery.  Any recovery obtained by
either or both Epirus and Livzon in connection with or as a result of any action
contemplated by this Article 8, whether by settlement or otherwise, shall be
shared in order as follows:

 

(a)                                 the Party which initiated and prosecuted the
action shall recoup all of its reasonable expenses incurred in connection with
the action;

 

(b)                                 the other Party shall then, to the extent
possible, recover its reasonable expenses incurred in connection with the
action;

 

(c)                                  the amount of any recovery remaining shall
then be allocated between the Parties as follows: (i) [***]; and (ii) [***].

 

9.                                      REPRESENTATIONS, WARRANTIES, AND
COVENANTS; DISCLAIMERS; LIMITATION OF LIABILITY

 

9.1                               Mutual Representations and Warranties.  Each
Party hereby represents and warrants to the other Party that, as of the
Effective Date:

 

9.1.1                                  it is duly organized, validly existing
and in good standing under the laws of the jurisdiction of incorporation;

 

9.1.2                                  it has the full right, power and
authority to enter into this Agreement and to perform its obligations hereunder,
and, in so doing, will not violate any other agreement to which such Party is a
party as of the Effective Date, or conflict with the rights granted to any Third
Party;

 

9.1.3                                  this Agreement has been duly-executed by
it and is legally binding upon it, enforceable in accordance with its terms
(except in all cases as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and except that the availability of
the equitably remedy of specific performance or injunctive relief is subject to
the discretion of the court or other tribunal before which any proceeding may be
brought);

 

9.1.4                                  it has (or will have at the time
performance is due) maintained and will maintain and keep in full force and
effect all material agreements (including license agreements) and filings
(including patent filings) necessary to perform its material obligations
hereunder;

 

9.1.5                                  it owns or Controls the Epirus Know-How
or Livzon Know-How, as applicable, and Epirus Patent Rights or Livzon Patent
Rights, as applicable, necessary for Epirus and

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

25

--------------------------------------------------------------------------------


 

Livzon to comply with its obligations under this Agreement and to grant the
licenses contained in this Agreement;

 

9.1.6                                  it Controls or otherwise is entitled to
use all rights in, to and under the Epirus Know-How or Livzon Know-How, as
applicable, and Epirus Patent Rights or Livzon Patent Rights, as applicable, in
the Territory, and the Epirus Know-How or Livzon Know-How, as applicable, and
Epirus Patent Rights or Livzon Patent Rights, as applicable, are, in all cases,
free and clear of (a) any claim or charge, or (b) any lien or encumbrance or
(c) to its knowledge, any right of any Third Party; and

 

9.1.7                                  it has taken reasonable measures to
protect the confidentiality of the Epirus Know-How or Livzon Know-How, as
applicable, and will continue to take such measures during the term of the
Agreement.

 

9.2                               Mutual Covenants.  Each Party hereby covenants
to the other Party that:

 

9.2.1                                  all employees of such Party or its
Affiliates, and all agents, consultants and subcontractors of such Party or its
Affiliates performing any activities arising out of this Agreement shall be
under the obligation to assign all right, title and interest in and to their
inventions and discoveries directly related to any Collaboration Products,
whether or not Patentable, if any, to such Party as the sole owner thereof;

 

9.2.2                                  it shall perform its obligations and
activities in compliance with all Applicable Law and industry standards,
including, without limitation, GLP, GCP and GMP, in each case as applicable
under Applicable Law of the country and the state and local government wherein
such activities are conducted;

 

9.2.3                                  it shall not employ (or, to its
knowledge, use any contractor or consultant that employs) any individual or
entity (a) debarred by the United States Food and Drug Administration (or
subject to a similar sanction of any other applicable Regulatory Authority) or
(b) who is the subject of an United States Food and Drug Administration
debarment investigation or proceeding (or similar proceeding of any other
applicable Regulatory Authority) in each case, in the conduct of its activities
under this Agreement;

 

9.2.4                                  it shall not knowingly infringe the
intellectual property rights of any Third Party in connection with its
activities pursuant to this Agreement; and

 

9.2.5                                  during the Term, for any Collaboration
Compound for which such Party is obligated to pay the other Party royalties
hereunder, it will not undergo Pre-Clinical Development of, Clinical Development
of, Manufacture, Commercialize or otherwise distribute any product containing
such Collaboration Compound other than the Collaboration Products.

 

9.3                               DISCLAIMER OF WARRANTY.  EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT OR MANDATED BY APPLICABLE LAW (WITHOUT THE
RIGHT TO WAIVE OR DISCLAIM), NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY
WITH RESPECT TO A COLLABORATION COMPOUND, COLLABORATION PRODUCT, ANY PATENT
RIGHTS, KNOW-HOW, GOODS, SERVICES, RIGHTS, OR OTHER SUBJECT MATTER OF THIS
AGREEMENT AND HEREBY DISCLAIMS ALL WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING IMPLIED WARRANTIES OF PERFORMANCE, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

26

--------------------------------------------------------------------------------


 

9.4                               LIMITATION OF LIABILITY.  EXCEPT FOR EACH
PARTY’S INDEMNIFICATION OBLIGATIONS HEREUNDER, ANY CLAIMS RELATED TO ONE PARTY’S
INFRINGEMENT OF THE OTHER PARTY’S INTELLECTUAL PROPERTY OUTSIDE OF THE RIGHTS
AND LICENSES GRANTED HEREUNDER, AND/OR ANY BREACH OF ARTICLE 10, UNDER NO
CIRCUMSTANCES SHALL A PARTY HEREOF BE LIABLE TO THE OTHER PARTY HEREOF FOR
CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR SPECIAL DAMAGES.

 

10.                               CONFIDENTIALITY

 

10.1                        Nondisclosure Obligation; Exceptions.  For the Term
and for a period of five (5) years thereafter, all Confidential Information
disclosed by one Party to the other Party hereunder shall be maintained in
confidence by the receiving Party and shall not be disclosed to any Third Party,
except to an Affiliate, or used for any purpose except as set forth in this
Agreement without the prior written consent of the disclosing Party, except to
the extent that such Confidential Information:

 

10.1.1                           is known by the receiving Party or its
Affiliates at the time of its receipt, and not through a prior disclosure by the
disclosing Party, as documented by the receiving Party’s or its Affiliates’
records;

 

10.1.2                           is properly in the public domain by use and/or
publication before its receipt from the disclosing Party, or thereafter enters
the public domain through no fault of the receiving Party or its Affiliates;

 

10.1.3                           is subsequently disclosed to the receiving
Party or its Affiliates by a Third Party who may lawfully do so and is not known
by the receiving Party to be under an obligation of confidentiality to the
disclosing Party; or

 

10.1.4                           is developed by the receiving Party or its
Affiliates independently of Confidential Information received from the
disclosing Party, as documented by the receiving Party’s or its Affiliates’
records.

 

10.2                        Degree of Care; Permitted Use.  Each Party shall
take reasonable steps to maintain the confidentiality of the Confidential
Information of the other Party, which steps shall be no less protective than
those steps that such Party takes to protect its own Confidential Information of
a similar nature, and in no event less than a reasonable degree of care. 
Neither Party shall use or permit the use of any Confidential Information of the
other Party except for the purposes of carrying out its obligations or
exercising its rights under this Agreement, and neither Party shall copy any
Confidential Information of the other Party except as may be reasonably
necessary or useful for such purposes.  All Confidential Information of a Party,
including all copies and derivations thereof, is and shall remain the sole and
exclusive property of the disclosing Party and subject to the restrictions
provided for herein.

 

10.3                        Authorized Disclosure.  Notwithstanding anything to
the contrary contained in this Article 10, a Party receiving Confidential
Information of the other Party may disclose such information to the extent that
such Confidential Information:

 

10.3.1                           is disclosed to governmental or other
regulatory agencies in order to obtain patents or to gain or maintain approval
to conduct clinical trials or marketing authorizations for Collaboration
Product, but such disclosure may be only to the extent reasonably necessary to
obtain patents or authorizations and reasonable steps are taken to assure
confidential treatment of such information;

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

27

--------------------------------------------------------------------------------


 

10.3.2                           is deemed necessary by either Party to be
disclosed to Affiliates, agents, consultants, and/or other Third Parties to the
extent reasonably necessary for the Pre-Clinical Development, Clinical
Development, Manufacturing and/or Commercialization of Collaboration Product (or
for such entities to determine their interest in performing such activities) in
accordance with this Agreement on the condition that such disclosures may only
be to the extent reasonably necessary for such activities and any Affiliates,
agents, consultants and/or Third Parties agree to be bound by confidentiality
and non-use obligations that are no less stringent than those confidentiality
and non-use provisions contained in this Agreement; or

 

10.3.3                           is required to be disclosed by law or court
order; provided that notice is promptly delivered to the other Party in order to
provide an opportunity to challenge or limit the disclosure obligation; and
provided further the Party required to disclose cooperates with the other Party
in limiting disclosure to the extent so required.  Confidential Information that
is disclosed by judicial or administrative process shall remain otherwise
subject to the confidentiality and non-use provisions of Article 10 and the
Party disclosing Confidential Information pursuant to law or court order shall
take all steps reasonably necessary, including obtaining an order of
confidentiality, to ensure the continued confidential treatment of such
Confidential Information.

 

10.4                        Disclosures in Connection with Financing.  Each
Party shall have the further right to disclose the material financial terms of
this Agreement under confidentiality obligations no less protective than those
set forth in this Agreement, to any bona fide potential acquirer, merger partner
or potential providers of financing and their advisors (which shall be in
writing if disclosed to any such potential acquirer or merger partner).

 

10.5                        Disclosures Required by Applicable Law.  Nothing in
this Agreement shall impair either Party’s compliance with any requirements of: 
(a) governmental agencies to the extent required or desirable to secure
government approval for the development, manufacture or sale of Product in the
Territory; (b) the U.S. Securities and Exchange Commission or the national
securities exchange or other stock market on which such Party’s securities are
traded; (c) or any other applicable law.  In connection with any filing by
either Party of a copy of this Agreement with the U.S. Securities and Exchange
Commission (or the national securities exchange or other stock market on which
such Party’s securities are traded), the filing Party shall endeavor to obtain
confidential treatment of economic and trade secret information.  Reasonably in
advance of any filing under this Section (whether or not this Agreement is
included in the filing), the filing Party shall provide to the other Party a
copy of the proposed filing and the Parties shall work cooperatively in good
faith, taking into consideration the other Party’s suggestions, regarding the
information for which the filing Party will seek to obtain confidential
treatment.  However, in the event of any disagreements that cannot be amicably
resolved, the Party which is making the filing shall, together with input from
their own legal counsel, have the ultimate authority to make the filing in the
fashion in which it feels the filing must be made.

 

10.6                        Publicity; Use of Names.  Neither Party shall issue
any press release relating to this Agreement without obtaining the other Party’s
prior written approval, which approval shall not be unreasonably withheld,
delayed, or conditioned.  Except as expressly set forth in this Agreement, no
disclosure of the existence, or the terms, including the financial terms, of
this Agreement may be made by either Party, and no Party shall use the name,
trademark, trade name or logo of the other Party, its Affiliates or their
respective employees in any publicity, promotion, news release or disclosure
relating to this Agreement or its subject matter, without the prior express
written permission of the other Party, except as may be required by law.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

28

--------------------------------------------------------------------------------


 

10.7                        Return of Confidential Information.  The receiving
Party shall keep Confidential Information belonging to the disclosing Party in
appropriately secure locations.  Upon expiration or termination of this
Agreement or at any time upon the disclosing Party’s written request, any and
all Confidential Information possessed in tangible form by a receiving Party,
its Affiliates or Sublicensees, or its or any of their directors, officers,
employees, agents, consultants, Third Party contractors, and clinical
investigators and belonging to the disclosing Party, shall be immediately
returned to the disclosing Party (or if so requested, destroyed with written
certification of such destruction) and not retained by the receiving Party, its
Affiliates or Sublicensees, or any of their directors, officers, employees,
agents, consultants, Third Party contractors, and clinical investigators;
provided, however, that the foregoing shall not apply to any Confidential
Information that is necessary to allow such Party to perform its obligations or
exercise any of its rights that expressly survive the termination or expiration
of this Agreement.

 

11.                               INDEMNITY AND INSURANCE

 

11.1                        Indemnity by Livzon.  Livzon shall indemnify,
defend, and hold harmless Epirus and its Affiliates, and their respective
employees, directors, officers and agents, and their respective successors,
heirs and assigns and representatives (the “Epirus Indemnitees”) from and
against any and all Third Party claims, damages, losses, suits, proceedings,
liabilities, costs or judgments, whether for money or equitable relief, of any
kind (“Losses and Claims”), to the extent arising out of or relating to,
directly or indirectly:  (a)  the Pre-Clinical Development, Clinical
Development, Manufacture or Commercialization of Collaboration Product by or on
behalf of Livzon or its Affiliates or Sublicensees, (b) the negligence,
recklessness, or wrongful intentional acts or omissions of Livzon, its
Affiliates and its or their respective employees, officers, independent
contractors, consultants, or agents, in connection with Livzon’s performance of
its obligations or exercise of its rights under this Agreement; and (c) any
breach by Livzon of any representation, warranty, covenant, or obligation set
forth in this Agreement; except in any such case for Losses and Claims to the
extent reasonably attributable to any negligence, recklessness, willful
misconduct, or breach of this Agreement by Epirus or an Epirus Indemnitee.

 

11.2                        Indemnification by Epirus.  Epirus shall defend,
indemnify, and hold harmless Livzon and its Affiliates and their respective
employees, directors, officers and agents, and their respective successors,
heirs and assigns and representatives (the “Livzon Indemnitees”) from and
against any and all Losses and Claims, to the extent arising out of or relating
to, directly or indirectly:  (a) the Pre-Clinical Development, Clinical
Development, Manufacture or Commercialization of Collaboration Product by or on
behalf of Epirus or its Affiliates or Sublicensees; (b) the negligence,
recklessness, or wrongful intentional acts or omissions of Epirus, its
Affiliates and its or their respective employees, officers, independent
contractors, consultants, or agents, in connection with Epirus’s performance of
its obligations or exercise of its rights under this Agreement; and (c) any
breach by Epirus of any representation, warranty, covenant, or obligation set
forth in this Agreement; except in any such case for Losses and Claims to the
extent reasonably attributable to any negligence, recklessness, willful
misconduct, or breach of this Agreement by Livzon or a Livzon Indemnitee.

 

11.3                        Indemnification Procedure.  Each Party’s obligation
to defend, indemnify and hold harmless the other Party under this Article 11
shall be conditioned upon the following:

 

11.3.1                           Each Party, if seeking indemnification under
this Article 11 (the “Indemnitee”), shall give prompt written notice of the
claim to the other Party (the “Indemnitor”).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

29

--------------------------------------------------------------------------------


 

11.3.2                           Each Party shall furnish promptly to the other
Party, copies of all papers and official documents received in respect of any
Losses and Claims.  The Indemnitee shall cooperate as requested by the
Indemnitor in the defense against any Losses and Claims.

 

11.3.3                           The Indemnitor shall have the right to assume
and control the defense of the indemnification claim at its own expense with
counsel selected by the Indemnitor and reasonably acceptable to the Indemnitee;
provided, however, that an Indemnitee shall have the right to retain its own
counsel, with the fees and expenses to be paid by the Indemnitee.  If the
Indemnitor does not assume the defense of the indemnification claim as described
in this Section 11.3.3, the Indemnitee may defend the indemnification claim but
shall have no obligation to do so.  The Indemnitee shall not settle or
compromise the indemnification claim without the prior written consent of the
Indemnitor, and the Indemnitor shall not settle or compromise the
indemnification claim in any manner which would have an adverse effect on the
Indemnitee’s interests (including any rights under this Agreement), without the
prior written consent of the Indemnitee, which consent, in each case, shall not
be unreasonably withheld, delayed, or conditioned.  The Indemnitee shall
reasonably cooperate with the Indemnitor at the Indemnitor’s expense and shall
make available to the Indemnitor all pertinent information under the control of
the Indemnitee, which information shall be subject to Article 10.

 

11.3.4                           The Indemnitor shall not be liable for any
settlement or other disposition of Losses and Claims by the Indemnitee which is
reached without the written consent of the Indemnitor, which consent shall not
be unreasonably withheld, conditioned, or delayed.

 

11.4                        Insurance.  Each Party shall procure and maintain
insurance, including commercial general liability insurance, having
product/completed operations coverage adequate to cover its obligations
hereunder and consistent with normal business practices of prudent companies
similarly situated at all times during which any Pre-Clinical Development,
Clinical Development, Manufacture or Commercialization of Collaboration Product
is conducted by the Parties pursuant to this Agreement and for a five (5) year
period thereafter.  It is understood that such insurance shall not be construed
to create a limit of either Party’s liability with respect to its
indemnification obligations under this Article 11.

 

12.                               TERM AND TERMINATION.

 

12.1                        Term; Expiration.  The term of this Agreement shall
commence as of the Effective Date and remain in force for twenty (20) years from
the Effective Date (the “Initial Term”).  Following the Initial Term, this
Agreement may be extended by mutual agreement of the Parties.

 

12.2                        Termination by Mutual Agreement.  This Agreement may
be terminated in its entirety, on a country-by-country basis, or Collaboration
Product-by-Collaboration Product basis at any time upon mutual agreement of the
Parties.

 

12.3                        Termination for Material Breach.  If either Party
believes the other is in material breach of its obligations under this
Agreement, it may give notice of such breach to the other Party, which Party
shall have sixty (60) days in which to remedy such breach.  Such sixty (60) day
period shall be extended in the case of a breach not capable of being remedied
in such sixty (60) day period so long as the breaching Party uses diligent
efforts to remedy such breach and is pursuing a course of action that, if
successful, will effect such a remedy.  If such alleged breach is not remedied
in the time period set forth above, the non-breaching Party shall be entitled,
without prejudice to any of its other rights conferred on it by this Agreement,
and in addition to any other remedies available to it by law or in equity, to
terminate this Agreement in its entirety or on a country-by-country basis at the
Terminating Party’s election, upon further written notice to the other Party. 
In the event of a dispute regarding any

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

30

--------------------------------------------------------------------------------


 

payments due and owing hereunder, all undisputed amounts shall be paid when due
and the balance, if any, shall be paid promptly after settlement of the dispute.

 

12.4                        Termination upon Insolvency.  To the extent
permitted under Applicable Law, either Party may terminate this Agreement in its
entirety if, at any time, the other Party files in any court or agency pursuant
to any statute or regulation of any state, country, administrative region,
district, or jurisdiction, a petition in bankruptcy or insolvency or for
reorganization or for an arrangement or for the appointment of a receiver or
trustee of that Party or of its assets, or if such other Party proposes a
written agreement of composition or extension of its debts, or if such other
Party is served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition shall not be dismissed within sixty (60) days
after the filing thereof, or if such other Party shall propose or be a party to
any dissolution or liquidation, or if such other Party shall make an assignment
for the benefit of its creditors.

 

12.5                        Termination upon Legal Challenge on Licensed
Patents.

 

12.5.1                           If Livzon or any of its Affiliates (the “Livzon
Challenging Party”) challenges the validity, scope or enforceability of or
otherwise opposes any Epirus Patent or Patent Application in any country (each,
a “Livzon Patent Challenge”), Epirus has the right to give notice to the Livzon
Challenging Party that this Agreement will terminate in its entirety [***] after
such notice, and, unless the Livzon Challenging Party withdraws or causes to be
withdrawn such Livzon Patent Challenge within such [***] period, this Agreement
will so terminate.

 

12.5.2                           If Epirus or any of its Affiliates (the “Epirus
Challenging Party”) challenges the validity, scope or enforceability of or
otherwise opposes any Livzon Patent or Patent Application in any country (each,
an “Epirus Patent Challenge”), Livzon has the right to give notice to the Epirus
Challenging Party that this Agreement will terminate in its entirety [***] after
such notice, and, unless the Epirus Challenging Party withdraws or causes to be
withdrawn such Epirus Patent Challenge within such [***] period, this Agreement
will so terminate.

 

12.6                        Consequences of Termination.

 

12.6.1                           If this Agreement terminates in its entirety,
on a country-by-country basis, or Collaboration Product-by-Collaboration Product
basis pursuant to Section 12.2, Epirus’s and Livzon’s licenses pursuant to
Article 2 shall terminate in their entirety, on a country-by-country basis, or
Collaboration Product-by-Collaboration Product basis as appropriate.

 

12.6.2                           If this Agreement is terminated by a Party
pursuant to Sections 12.3, 12.4 or 12.5, all rights granted by the Terminating
Party to the other Party under this Agreement shall terminate in its Entirety,
on a Collaboration Product-by-Collaboration Product, or on a country-by-country
basis, at the terminating Party’s discretion.  The terminating Party shall
retain (a) a fully paid up, irrevocable, non-royalty bearing, co-exclusive
license to the non-terminating Party’s Know-How and Patent Rights as to the
terminated Collaboration Product or terminated country(ies) or both, so as to
permit the terminating Party to exploit Collaboration Product in the terminated
country or country(ies) and (b) all Information Controlled by the
non-terminating Party that is necessary or useful to enable the exploitation of
the Collaboration Product under the rights granted in clause (a).  In the event
the non-terminating Party is also Manufacturing Collaboration Product pursuant
to Article 5 at the time of termination, the terminating Party shall retain
rights to continue to receive, [***], adequate supply of Collaboration Product
to carry out the terminating Party’s intended Development and Commercialization
Plans for Collaboration Product for a period not to exceed [***].  The
non-terminating Party shall also

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

31

--------------------------------------------------------------------------------


 

[***].  The terminating Party shall also retain access to the global safety
database established in Section 4.6.4(c).

 

12.7                        Surviving Obligations.  The obligations of the
Parties under Article 1 (Definitions), Article 7 (Financial Terms) (to the
extent payments payable thereunder have accrued but remain unpaid); Article 8
(Intellectual Property and Inventions), Article 10 (Confidentiality), 11
(Indemnity and Insurance), Article 13 (Dispute Resolution) and Article 14
(Miscellaneous), and Section 9.3 (Disclaimer of Warranty), Section 9.4
(Limitation of Liability), Section 12.6 (Consequences of Termination) and
Section 12.7 (Surviving Obligations), shall survive the termination or
expiration of this Agreement.  Termination or expiration of this Agreement shall
not relieve either Party from obligations that are expressly indicated to
survive termination or expiration of the Agreement.  Termination by a Party
shall not be an exclusive remedy and all other remedies will be available to the
terminating Party, in equity and at law.

 

13.                               DISPUTE RESOLUTION.

 

13.1                        Exclusive Dispute Resolution Mechanism.  In the
event that the Parties cannot reach agreement on a matter arising out of or in
connection with this Agreement and any other agreement entered into pursuant
hereto or in connection herewith (including without limitation matters relating
to any Party’s rights and/or obligations hereunder and/or regarding the
construction, interpretation, and enforceability of such agreements), the
procedures set forth in this Article 13 shall be the exclusive mechanism for
resolving any dispute, controversy, or claim in connection with this Agreement,
the construction hereof, or the rights, duties or liabilities of either Party
under this Agreement (collectively, “Disputes”) between the Parties or the JSC
that may arise from time to time that cannot be resolved through good faith
negotiation between the Parties, except as set forth in Section 13.4 and/or
Section 13.5 or unless otherwise set forth herein.

 

13.2                        Resolution by Executive Officers.  Except as
otherwise provided in this Agreement, in the event of any Dispute, the Parties
shall first attempt in good faith to resolve such Dispute by negotiation and
consultation between themselves.  In the event that such Dispute is not resolved
on an informal basis within [***] after one Party provides notice to the other
Party of such Dispute, either Party may, by written notice to the other Party,
refer such Dispute to the other Party for attempted resolution by escalation of
good faith negotiation.  Such escalated Disputes shall be referred to the Chief
Executive Officer of Epirus and the Chief Executive Officer of Livzon
(collectively the “Executive Officers”), who shall have a period of [***] to
consider in good faith to resolve the issue.  In the event that any matter is
not resolved under the foregoing provisions, either Party may, at its sole
discretion, seek resolution of such matter in accordance with Section 13.3.

 

13.3                        Arbitration.  Except as set forth in Section 13.5,
or unless otherwise set forth herein, any Dispute that is not resolved pursuant
to Section 13.2 shall be exclusively and finally resolved by binding arbitration
pursuant to this Section 13.3.

 

13.3.1                   Any arbitration shall be settled under the Rules of
Arbitration of the International Chamber of Commerce.

 

13.3.2                   The panel of arbitrators will be comprised of one
(1) arbitrator chosen by Epirus, one (1) arbitrator chosen by Livzon and a third
chosen by the two (2) Party-chosen arbitrators.

 

13.3.3                   [***].

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

32

--------------------------------------------------------------------------------


 

13.3.4                   The language of the arbitration shall be English.

 

13.3.5                   In addition to the ICC Rules, the Parties agree that
the arbitration shall be conducted according to the IBA Rules of Evidence.

 

13.3.6                   The Parties undertake to keep confidential all awards
in their arbitration, together with all materials in the proceedings created for
the purpose of the arbitration and all other documents produced by another Party
in the proceedings not otherwise in the public domain, save and to the extent
that disclosure may be required of a Party by legal duty, to protect or pursue a
legal right or to enforce or challenge an award in legal proceedings before a
court or other judicial authority.

 

13.3.7                   The arbitrator(s) may award to the prevailing Party, if
any, as determined by the arbitrator(s), its expenses including attorneys’ fees.

 

13.3.8                   Judgment upon any award(s) rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof.

 

13.3.9                   All proceedings and decisions of the
arbitrator(s) shall be deemed to be Confidential Information of each of the
Parties, and shall be subject to Article 10.

 

13.4                        Preliminary Injunctions.  Notwithstanding anything
in this Agreement to the contrary, a Party may seek a temporary restraining
order or a preliminary injunction from any court of competent jurisdiction as
provided in Section 14.6 in order to prevent immediate and irreparable injury,
loss, or damage on a provisional basis, pending the decision of the
arbitrator(s) on the ultimate merits of any Dispute.

 

13.5                        Patent Disputes.  Notwithstanding anything in this
Agreement to the contrary, any and all issues regarding the scope, construction,
validity, and enforceability of any Patent or Patent Application in a country
within the Territory shall be determined in a court or other governmental
authority of competent jurisdiction under the applicable patent laws of such
country, as provided in Section 14.6.

 

14.                               MISCELLANEOUS

 

14.1                        Severability.  If one or more of the provisions of
this Agreement is held to be invalid or unenforceable, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof.  The Parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

 

14.2                        Notices.  Any notice required or permitted to be
given by this Agreement shall be in writing and shall be (a) delivered by hand
or by overnight courier with tracking capabilities, (b) mailed postage prepaid
by first class, registered or certified mail, or (c) delivered by facsimile or
e-mail followed by delivery via either of the methods set forth in (a) or (b),
in each case, addressed as set forth below unless changed by notice so given:

 

If to Epirus:

 

Epirus

Alpenstrasse 15

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

33

--------------------------------------------------------------------------------


 

6304 Zug

Switzerland

Attention:  General Counsel

Telephone:  [***]

E-mail:  [***]

 

If to Livzon:

 

Livzon

West Gate of Livzon Industrial Park, No. 38 Venture North Road, Liangang
Industrial Zone,

Hongqi Town, Jinwan Area, Zhuhai

Guangdong, China 519090

Attention:  总经理

Telephone:  [***]

E-mail: [***]

 

Any such notice shall be deemed given on the date received.  A Party may add,
delete or change the Person or address to which notices should be sent at any
time upon written notice delivered to the Party’s notices in accordance with
this Section 14.2.

 

14.3                        Force Majeure.  Except for the payment of money,
neither Party shall be liable for delay or failure in the performance of any of
its obligations hereunder if such delay or failure is due to causes beyond its
reasonable control, including acts of God, fires, earthquakes, acts of war,
terrorism, or civil unrest (“Force Majeure”); provided, however, that the
affected Party promptly notifies the other Party and provided further that the
affected Party shall use its Commercially Reasonable Efforts to avoid or remove
such causes of non-performance and to mitigate the effect of such occurrence,
and shall continue performance with the utmost dispatch whenever such causes are
removed.  When such circumstances arise, the Parties shall negotiate in good
faith any modifications of the terms of this Agreement that may be necessary or
appropriate in order to arrive at an equitable solution.

 

14.4                        Assignment.  Neither Party may, without the consent
of the other Party, assign or transfer any of its rights and obligations
hereunder; provided that no such consent is required for an assignment or
transfer to an Affiliate of such Party or to a successor in interest to such
Party by reason of merger or consolidation or sale of all or substantially all
of the business of such Party relating to the subject matter of this Agreement,
whether by merger, sale of stock, sale of assets or otherwise.  This Agreement
shall inure to the benefit of and be binding on the Parties’ successors and
assigns.  Any assignment or transfer in violation of the foregoing shall be null
and void.

 

14.5                        Waivers and Modifications.  The failure of any Party
to insist on the performance of any obligation hereunder shall not be deemed to
be a waiver of such obligation.  Waiver of any breach of any provision hereof
shall not be deemed to be a waiver of any other breach of such provision or any
other provision on such occasion or any succeeding occasion.  No waiver,
modification, release or amendment of any obligation under or provision of this
Agreement shall be valid or effective unless in writing and signed by both
Parties.

 

14.6                        Governing Law.  This Agreement shall be governed by
and interpreted in accordance with the substantive laws of England and Wales
without regard to its or any other jurisdiction’s choice of law rules that would
result in the application of the laws of any jurisdiction other than England and
Wales.  All questions concerning the construction or effect of Patent
Applications and

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

34

--------------------------------------------------------------------------------


 

Patents shall be decided in accordance with the laws of the country in which the
particular Patent Application or Patent concerned has been filed or granted, as
the case may be.

 

14.7                        Relationship of the Parties.  Each Party is an
independent contractor under this Agreement.  Nothing contained herein is
intended or is to be construed so as to constitute the Parties as partners,
agents or joint venturers.  Neither Party shall have any express or implied
right or authority to assume or create any obligations on behalf of or in the
name of the other Party or to bind the other Party to any contract, agreement or
undertaking with any Third Party.

 

14.8                        Entire Agreement.  This Agreement, together with the
attached exhibits and schedules, constitutes the entire agreement between the
Parties as to the subject matter of this Agreement, and supersedes and merges
all prior and contemporaneous negotiations, representations, agreements and
understandings regarding the same.

 

14.9                        Counterparts.  This Agreement may be executed in
counter-parts with the same effect as if both Parties had signed the same
document.  All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument.  Signatures to this
Agreement transmitted by facsimile, by email in “portable document format”
(“.pdf”), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of this Agreement shall have the same effect as
physical delivery of the paper document bearing original signature.

 

14.10                 Interpretation.

 

14.10.1            In General.  Each of the Parties acknowledges and agrees that
this Agreement has been diligently reviewed by and negotiated by and between
them, that in such negotiations each of them has been represented by competent
counsel and that the final agreement contained herein, including the language
whereby it has been expressed (with the English language being the governing
version, in case of conflicts in the translation thereof), represents the joint
efforts of the Parties and their counsel.  Accordingly, in interpreting this
Agreement or any provision hereof, no presumption shall apply against any Party
as being responsible for the wording or drafting of this Agreement or any such
provision, and ambiguities, if any, in this Agreement shall not be construed
against any Party, irrespective of which Party may be deemed to have authored
the ambiguous provision.

 

14.10.2            Singular and Plural; Gender.  The definitions of the terms
herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  The word
“any” shall mean “any and all” unless otherwise clearly indicated by context. 
The word “including” will be construed as “including without limitation.”  The
word “or” is disjunctive but not necessarily exclusive.

 

14.10.3            References.  Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (b) any reference to Applicable Law herein shall be construed as
referring to such Applicable Law as from time to time enacted, repealed or
amended, (c) any reference herein to any person shall be construed to include
the person’s successors and assigns, and (d) all references herein to Articles,
Sections or Exhibits, unless otherwise specifically provided, shall be construed
to refer to Articles, Sections and Exhibits of this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

35

--------------------------------------------------------------------------------


 

14.10.4            Headings and Captions.  Headings and captions are for
convenience only and are not be used in the interpretation of this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have as of the Effective Date duly executed this
Agreement.

 

 

Epirus Switzerland GmbH

Livzon Mabpharm Inc.

 

 

 

 

By:

/s/ Amit Munshi

 

By:

/s/ Daotian Fu

 

 

Name: Amit Munshi

Name: Daotian Fu

 

 

Title: Managing Director

Title: General Manager

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Exhibit 1.11

Epirus Compounds

 

BOW015: Biosimilar infliximab

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------


 

Exhibit 1.24

Livzon Compounds

 

None

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 

--------------------------------------------------------------------------------